UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	August 1, 2014 – January 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Semiannual report 1 | 31 | 15 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 22 Terms and definitions 27 Other information for shareholders 28 Financial statements 29 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the funds to achieve their targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. The value of stocks and bonds may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bonds, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery is gaining steam, with three consecutive quarters of positive GDP growth, accelerated hiring, and rising consumer confidence, which recently hit multi-year highs. U.S. markets, however, have experienced some turbulence since the start of the year. Cheaper energy prices benefit consumers and many businesses, but the sharp decline in oil prices has also fostered uncertainty. A stronger U.S. dollar may hurt profits for many large multinational companies headquartered in the United States that rely on exports for growth. In addition, investors appear to be anticipating when the Federal Reserve will begin raising interest rates. Overseas growth, meanwhile, remains tepid at best. In an economically uncertain environment, it can be worthwhile to consider a range of investment opportunities. Putnam invests across many asset classes and pursues flexible strategies that seek out opportunities for growth or income with careful awareness of risk. Our experienced equity and fixed-income teams employ new ways of thinking and integrate innovative investment ideas into time-tested, traditional strategies. In today’s environment, it is also important to rely on your financial advisor, who can ensure your portfolio matches your individual goals and tolerance for risk. As always, thank you for investing with Putnam. Performance snapshot Annualized total return (%) comparison as of 1/31/15 Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 11.83% 6.47% 6.53% 6.47% 6.19% 10 years — — 6.06 6.01 5.75 5 years — 12.38 12.11 11.73 10.99 3 years 14.68 14.56 14.19 13.69 12.69 1 year 11.20 11.12 10.90 10.53 9.97 6 months† 3.98 3.99 3.96 3.85 3.85 Retirement Income Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 5.83% 5.33% 4.56% 3.72% 3.26% 10 years 5.41 4.94 4.22 3.44 3.16 5 years 9.99 8.78 7.30 5.63 4.46 3 years 11.42 9.87 8.04 6.21 5.27 1 year 9.33 8.49 7.24 5.66 5.14 6 months† 4.01 3.97 3.57 2.84 2.59 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Retirement Income Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 11–21 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of the Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of the RetirementReady Funds is 11/1/04. † Returns for the six-month period, are not annualized, but cumulative. 4 RetirementReady® Funds Interview with your fund’s portfolio manager How would you describe the investment environment during the six-month reporting period that ended January31, 2015? For most of the semiannual period, investors benefited from strong performance in U.S. equity markets, although there were periods of volatility. Various geopolitical troubles around the world, including the situation in Ukraine, terrorist threats in the Middle East, and the Ebola virus health scare, affected investor sentiment. In addition, the price of oil dropped by more than 50% in the second half of the year, having a stimulative effect on U.S. consumers, while hurting companies connected to the North American oil/gas shale industry. The Federal Reserve ended its bond buying in October, with negligible effects on investor sentiment. Solid evidence of accelerating growth in the U.S. economy was the major headline, with gross domestic product [GDP] at 5% in the third quarter and 2.6% in the fourth quarter. Many U.S. corporations have seen bottom-line growth in recent quarters fostered largely by low interest rates and cost-cutting initiatives. With GDP accelerating, we have begun to see greater evidence of top-line growth stimulated by more sustainable revenue generation, which seems to have led to greater investor optimism about the fundamental health of the U.S. economy and higher valuations for U.S. stocks. This chart shows performance of broad market indexes for the six months ended 1/31/15. See pages 4 and 11–21 for additional fund performance information. Index descriptions can be found on page 27. RetirementReady® Funds 5 Domestic bonds also produced positive results, as interest rates remained low, despite the Fed’s signaling eventual interest-rate hikes later this year. What’s more, there were positive developments in the labor market, with strength in job and wage growth. Consumer sentiment also has been helped by falling prices at the gas pump, which has the equivalent effect of a tax cut for many Americans. The international markets did not fare nearly as well, as the eurozone’s ongoing economic struggles continued to push international stock and bond indexes into negative territory. How did Putnam RetirementReady® Funds perform for the period? For most of the period, investors benefited from strong performance in U.S. equity markets. The overall investing environment remained positive, as markets showed resiliency in spite of the Fed ending its bond buying and the geopolitical troubles around the globe. During the period, allocations to Absolute Return strategies helped when market volatility increased. I am pleased to report that the portfolios delivered positive results for investors, with contributions coming from both asset allocation decisions and individual security selection. How did the underlying funds perform in this environment, and what were the key drivers of performance during the semiannual period? Across the glide path, the portfolios performed well given their strategic equity and fixed-income exposures over the past six months. From an asset allocation perspective, the funds were well positioned to benefit from the robust showing of the U.S. equity market, with slight tactical overweights to equities — U.S. equities in particular. That being said, general equity and fixed-income allocations were held close to benchmark weights over the balance of the period. The two largest drivers of benchmark-relative outperformance were large-cap U.S. equity selection and currency positioning. For the six-month period, strong selection in traditional quantitative equity was complemented by directional equity positions in the Absolute Return 500 and 700 strategies. Within currency, both active positions and foreign exchange hedging of international exposure benefited from a rallying U.S. dollar. Overall, the Absolute Return 500 and 700 strategies contributed positively to the funds’ performance for the six-month period, while the Absolute Return 100 and 300 strategies detracted. What is the philosophy behind the funds’ glide path strategy? The glide path governs the way that the funds’ allocations shift over time as investors progress toward their target retirement date. Early in the glide path, as investors are saving for their retirement decades in advance, the path favors large equity allocations in order to generate growth. While these larger equity positions can cause volatility, the extended time horizon allows for recovery from periodic downturns and the chance to benefit from the long-term upward trajectory of equity markets. Stock allocations gradually diminish over time in favor of less volatile assets, such as bonds, in order to protect capital as the investor approaches retirement. We also allocate a growing percentage to our Absolute Return suite of funds as an investor advances through the glide path. Our objective in this is to introduce less market risk across all assets as an investor approaches retirement while delivering a more diverse set of risks and returns at the portfolio level. 6 RetirementReady® Funds The rally in the U.S. equity market is now close to six years old. Are you concerned about the sustainability of this upward march? While on a strong forward march during the past several years, U.S. equities have seen periods of extreme volatility — even during this recent period — with abrupt dips providing new buying opportunities and establishing new support for further growth. That said, we are concerned in some cases that equity valuations currently may be a bit higher than the market’s long-term price-to-earnings ratio, and we have correspondingly reduced our overall overweight to U.S. equities, believing that future growth in the U.S. equity space is unlikely to eclipse the pace of recent years. On a relative basis versus other asset classes, however, we continue to believe that equities — U.S. equities in particular — are still the best place to be invested for growth in the current global investment environment. What is your outlook? We remain generally constructive in our outlook. The gathering strength of the U.S. economy and the Fed’s more transparent forward guidance on interest rates have convinced us that, at this time, our U.S. investments may provide the most reliable source of momentum. Although we think the pace of growth in the U.S. equity market may slow further during 2015, we believe U.S. stocks can continue to produce reasonable risk-adjusted returns as we progress deeper into the year. That said, we are closely monitoring the slowing pace of earnings growth and increasing multiple expansion, which could ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the funds. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. RetirementReady® Funds 7 threaten equity markets should they persist. In fixed income, the Fed seems on track to raise short-term interest rates at some point in 2015. While intermediate and longer-term rates seem low historically, we do believe that they could remain at these levels for some time given the high demand for fixed income and depressed rate levels seen around the world. Regardless of rate movement, the negative correlation that interest-rate risk provides remains a benefit to any multi-asset portfolio. In addition, given the prolonged bull equity market and a modest outlook for interest rates, we have been actively seeking new non-directional opportunities within the Absolute Return 500 and 700 strategies. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS How can an increase in the unemployment rate — to 5.7% in January2015 from 5.6% in December2014 — mean good news? The answer: More than one million people entered the workforce in January —which includes those actively seeking work. This is good news because it appeared that many people had abandoned looking for a job altogether in the wake of the Great Recession. That’s changing. The labor participation rate ticked up to 62.9% in January from 62.7% in December, according to the Bureau of Labor Statistics (BLS). Many believe that, for the economic recovery to continue, more people who have been sitting on the sidelines will need to reenter the labor market, even though they may not land a job right away. The BLS also noted that 257,000 jobs were added in January, slightly above expectations. More importantly, figures from previous months were revised higher: There were 329,000 additional jobs in December and an even more impressive 423,000 jobs in November. The BLS also reported a gain in average hourly earnings, which rose 0.5% in January after declining slightly in December. Wage growth might be luring people back to the workforce, particularly within lower-paying industries such as retail. 8 RetirementReady® Funds Composition of the funds’ underlying investments Historically, each Putnam RetirementReady® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. Each fund seeks a return that exceeds that of U.S. Treasury bills by a targeted amount (the number of basis points specified in the fund’s name) on an annualized basis. For example, Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the return on U.S. Treasury bills. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies of any size and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. RetirementReady® Funds 9 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 1/31/15 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.0% 62.1% 44.7% 22.6% 3.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 26.5% 43.1% 62.8% 67.7% 37.0% 5.8% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 7.9% 33.7% 51.9% 30.3% 4.5% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 3.0% 18.6% 32.3% 34.2% Putnam Absolute Return 700Fund 7.7% 7.7% 7.7% 8.0% 10.2% 13.1% 13.8% 10.2% 2.2% 0.0% Putnam Absolute Return 500Fund 2.2% 2.2% 2.2% 3.2% 4.7% 5.9% 9.1% 17.9% 27.9% 30.3% Putnam Absolute Return 300Fund 0.0% 0.0% 0.0% 0.0% 0.9% 3.6% 7.4% 11.5% 18.8% 20.7% Putnam Absolute Return 100Fund 0.6% 1.0% 1.8% 3.0% 2.5% 3.4% 4.5% 5.8% 8.3% 8.9% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 2.5% 3.4% 4.4% 5.7% 5.9% 5.9% Percentages are based on net assets as of 1/31/15. Portfolio composition may vary over time. Due to rounding, percentages may not equal 100%. 10 RetirementReady® Funds Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 59.35% 50.19% 54.48% 52.48% 54.52% 54.52% 56.07% 50.61% 57.70% 61.01% Annual average 11.83 10.25 11.00 10.66 11.01 11.01 11.28 10.33 11.55 12.11 3 years 50.83 42.15 47.57 44.57 47.52 47.52 48.57 43.37 49.64 51.96 Annual average 14.68 12.44 13.85 13.07 13.84 13.84 14.11 12.76 14.38 14.97 1 year 11.20 4.81 10.46 5.57 10.36 9.39 10.61 6.74 10.88 11.44 6 months 3.98 –2.00 3.70 –0.89 3.64 2.73 3.78 0.14 3.85 4.14 2050 Fund† Life of fund 84.28% 73.69% 73.56% 73.56% 71.29% 71.29% 75.41% 69.27% 79.67% 88.73% Annual average 6.47 5.82 5.81 5.81 5.67 5.67 5.93 5.54 6.19 6.73 5 years 79.27 68.97 72.57 70.57 72.64 72.64 74.74 68.62 76.88 81.43 Annual average 12.38 11.06 11.53 11.27 11.54 11.54 11.81 11.02 12.08 12.65 3 years 50.35 41.71 47.03 44.03 47.02 47.02 48.14 42.96 49.21 51.54 Annual average 14.56 12.32 13.71 12.93 13.71 13.71 14.00 12.65 14.27 14.86 1 year 11.12 4.73 10.25 5.25 10.31 9.31 10.55 6.68 10.78 11.39 6 months 3.99 –1.99 3.61 –1.36 3.62 2.63 3.77 0.14 3.89 4.14 2045 Fund ‡ Annual average (life of fund) 6.53% 5.92% 5.91% 5.91% 5.73% 5.73% 6.00% 5.64% 6.27% 6.79% 10 years 80.08 69.73 69.59 69.59 67.04 67.04 71.33 65.34 75.70 84.58 Annual average 6.06 5.43 5.42 5.42 5.26 5.26 5.53 5.16 5.80 6.32 5 years 77.06 66.88 70.47 68.47 70.53 70.53 72.68 66.63 74.81 79.20 Annual average 12.11 10.79 11.26 10.99 11.27 11.27 11.54 10.75 11.82 12.37 3 years 48.88 40.32 45.45 42.45 45.55 45.55 46.70 41.57 47.72 49.95 Annual average 14.19 11.95 13.30 12.52 13.33 13.33 13.63 12.28 13.89 14.46 1 year 10.90 4.52 10.01 5.01 10.02 9.02 10.31 6.45 10.60 11.15 6 months 3.96 –2.02 3.53 –1.41 3.56 2.57 3.70 0.07 3.82 4.11 RetirementReady® Funds 11 Fund performance Total return for periods ended 1/31/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2040 Fund ‡ Annual average (life of fund) 6.47% 5.86% 5.85% 5.85% 5.69% 5.69% 5.94% 5.57% 6.22% 6.74% 10 years 79.30 68.99 68.90 68.90 66.48 66.48 70.52 64.55 74.97 83.80 Annual average 6.01 5.39 5.38 5.38 5.23 5.23 5.48 5.11 5.75 6.28 5 years 74.15 64.14 67.83 65.83 67.82 67.82 69.87 63.93 72.06 76.30 Annual average 11.73 10.42 10.91 10.65 10.91 10.91 11.18 10.39 11.46 12.01 3 years 46.96 38.51 43.72 40.72 43.71 43.71 44.77 39.70 45.84 48.02 Annual average 13.69 11.47 12.85 12.06 12.85 12.85 13.12 11.79 13.40 13.97 1 year 10.53 4.18 9.71 4.71 9.76 8.76 9.98 6.13 10.29 10.82 6 months 3.85 –2.12 3.53 –1.44 3.53 2.54 3.62 –0.01 3.77 4.00 2035 Fund Annual average (life of fund) 6.19% 5.58% 5.56% 5.56% 5.40% 5.40% 5.66% 5.29% 5.91% 6.45% 10 years 74.90 64.84 64.67 64.67 62.36 62.36 66.34 60.52 70.41 79.29 Annual average 5.75 5.13 5.11 5.11 4.97 4.97 5.22 4.85 5.48 6.01 5 years 68.41 58.73 62.21 60.21 62.25 62.25 64.34 58.59 66.32 70.51 Annual average 10.99 9.68 10.16 9.89 10.16 10.16 10.45 9.66 10.71 11.26 3 years 43.11 34.89 40.01 37.01 40.06 40.06 41.06 36.13 42.04 44.27 Annual average 12.69 10.49 11.87 11.07 11.88 11.88 12.15 10.83 12.41 12.99 1 year 9.97 3.65 9.16 4.16 9.16 8.16 9.42 5.59 9.65 10.22 6 months 3.85 –2.12 3.49 –1.51 3.50 2.50 3.60 –0.03 3.74 3.98 2030 Fund Annual average (life of fund) 5.83% 5.22% 5.21% 5.21% 5.03% 5.03% 5.30% 4.93% 5.57% 6.09% 10 years 69.43 59.69 59.53 59.53 57.12 57.12 61.09 55.46 65.24 73.65 Annual average 5.41 4.79 4.78 4.78 4.62 4.62 4.88 4.51 5.15 5.67 5 years 61.00 51.74 55.00 53.00 54.99 54.99 56.94 51.45 59.03 62.92 Annual average 9.99 8.70 9.16 8.88 9.16 9.16 9.43 8.66 9.72 10.25 3 years 38.31 30.36 35.22 32.22 35.19 35.19 36.22 31.45 37.35 39.36 Annual average 11.42 9.24 10.58 9.76 10.57 10.57 10.85 9.54 11.16 11.70 1 year 9.33 3.05 8.55 3.55 8.51 7.51 8.81 5.00 9.08 9.59 6 months 4.01 –1.97 3.61 –1.39 3.58 2.58 3.74 0.11 3.88 4.13 12 RetirementReady® Funds Fund performance Total return for periods ended 1/31/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Annual average (life of fund) 5.33% 4.72% 4.72% 4.72% 4.54% 4.54% 4.80% 4.44% 5.06% 5.59% 10 years 61.89 52.59 52.43 52.43 50.14 50.14 53.94 48.56 57.86 66.00 Annual average 4.94 4.32 4.31 4.31 4.15 4.15 4.41 4.04 4.67 5.20 5 years 52.31 43.55 46.73 44.73 46.72 46.72 48.47 43.27 50.41 54.30 Annual average 8.78 7.50 7.97 7.67 7.97 7.97 8.22 7.46 8.51 9.06 3 years 32.63 25.00 29.63 26.63 29.59 29.59 30.58 26.01 31.59 33.63 Annual average 9.87 7.72 9.04 8.19 9.02 9.02 9.30 8.01 9.58 10.15 1 year 8.49 2.26 7.69 2.69 7.62 6.62 7.94 4.16 8.17 8.75 6 months 3.97 –2.01 3.56 –1.44 3.55 2.55 3.69 0.06 3.79 4.08 2020 Fund Annual average (life of fund) 4.56% 3.96% 3.95% 3.95% 3.78% 3.78% 4.03% 3.67% 4.30% 4.82% 10 years 51.12 42.43 42.32 42.32 40.18 40.18 43.71 38.68 47.49 54.94 Annual average 4.22 3.60 3.59 3.59 3.43 3.43 3.69 3.32 3.96 4.48 5 years 42.24 34.06 37.00 35.00 36.94 36.94 38.73 33.87 40.44 44.00 Annual average 7.30 6.04 6.50 6.19 6.49 6.49 6.77 6.01 7.03 7.57 3 years 26.10 18.85 23.34 20.34 23.28 23.28 24.25 19.90 25.18 27.08 Annual average 8.04 5.93 7.24 6.37 7.23 7.23 7.50 6.24 7.77 8.32 1 year 7.24 1.08 6.43 1.43 6.39 5.39 6.68 2.94 6.97 7.52 6 months 3.57 –2.39 3.18 –1.82 3.15 2.15 3.31 –0.31 3.46 3.74 2015 Fund Annual average (life of fund) 3.72% 3.12% 3.11% 3.11% 2.94% 2.94% 3.20% 2.84% 3.46% 3.97% 10 years 40.21 32.15 32.02 32.02 30.04 30.04 33.38 28.71 36.71 43.72 Annual average 3.44 2.83 2.82 2.82 2.66 2.66 2.92 2.56 3.18 3.69 5 years 31.49 23.93 26.66 24.66 26.65 26.65 28.24 23.75 29.82 33.17 Annual average 5.63 4.38 4.84 4.51 4.84 4.84 5.10 4.35 5.36 5.90 3 years 19.81 12.92 17.13 14.13 17.18 17.18 18.06 13.93 18.89 20.69 Annual average 6.21 4.13 5.41 4.51 5.43 5.43 5.69 4.44 5.94 6.47 1 year 5.66 –0.42 4.91 –0.09 4.91 3.91 5.14 1.46 5.37 5.91 6 months 2.84 –3.07 2.43 –2.57 2.44 1.44 2.54 –1.05 2.64 2.92 RetirementReady® Funds 13 Fund performance Total return for periods ended 1/31/15 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.26% 2.85% 2.65% 2.65% 2.49% 2.49% 2.83% 2.50% 3.00% 3.52% 10 years 36.56 31.10 28.54 28.54 26.75 26.75 31.04 26.78 33.17 40.01 Annual average 3.16 2.74 2.54 2.54 2.40 2.40 2.74 2.40 2.91 3.42 5 years 24.38 19.40 19.82 17.82 19.74 19.74 22.33 18.36 22.82 25.98 Annual average 4.46 3.61 3.68 3.33 3.67 3.67 4.11 3.43 4.20 4.73 3 years 16.64 11.98 14.03 11.03 13.99 13.99 15.73 11.97 15.77 17.53 Annual average 5.27 3.84 4.47 3.55 4.46 4.46 4.99 3.84 5.00 5.53 1 year 5.14 0.93 4.32 –0.68 4.31 3.31 4.86 1.46 4.87 5.39 6 months 2.59 –1.51 2.15 –2.85 2.15 1.15 2.40 –0.93 2.46 2.72 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. For the funds with eight years of performance, class B share performance reflects conversion to class A shares after eight years. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 14 RetirementReady® Funds Comparative index returns For periods ended 1/31/15 Barclays U.S. S&P 500 Index Aggregate Bond Index Annual average (life of fund) (since 11/1/04)* 7.92% 4.81% Life of fund, 2050 (since 5/2/05)** 111.65 60.36 Annual average 7.99 4.96 Life of fund, 2055 (since 11/30/10)† 84.49 17.84 Annual average 15.83 4.02 10 years 108.25 60.74 Annual average 7.61 4.86 5 years 106.41 25.01 Annual average 15.60 4.57 3 years 62.09 9.50 Annual average 17.47 3.07 1 year 14.22 6.61 6 months 4.37 4.36 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Inception date of all Putnam RetirementReady Funds with the exception of the 2050 and 2055 Fund. ** Inception date of Putnam RetirementReady 2050 Fund. † Inception date of Putnam RetirementReady 2055 Fund. Fund price and distribution information For the six-month period ended 1/31/15 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.640 $0.562 $0.572 $0.563 $0.622 $0.661 Capital gains Long-term gains 0.241 0.241 0.241 0.241 0.241 0.241 Short-term gains 0.620 0.620 0.620 0.620 0.620 0.620 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $12.02 $12.75 $11.93 $11.83 $11.98 $12.41 $11.98 $12.06 1/31/15 11.01 11.68 10.96 10.84 11.02 11.42 10.97 11.05 RetirementReady® Funds 15 Fund price and distribution information For the six-month period ended 1/31/15 cont. 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.864 $0.731 $0.748 $0.793 $0.817 $0.892 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $16.99 $18.03 $16.76 $16.64 $17.14 $17.76 $16.72 $17.05 1/31/15 16.81 17.84 16.64 16.50 17.00 17.62 16.56 16.87 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.963 $0.827 $0.865 $0.896 $0.912 $1.000 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.86 $20.01 $17.31 $17.38 $18.36 $19.03 $19.25 $22.25 1/31/15 18.65 19.79 17.10 17.14 18.15 18.81 19.08 22.17 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.985 $0.796 $0.849 $0.896 $0.916 $1.016 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.51 $21.76 $19.01 $18.83 $19.37 $20.07 $20.98 $23.75 1/31/15 20.32 21.56 18.89 18.65 19.18 19.88 20.86 23.69 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.768 $0.628 $0.670 $0.659 $0.715 $0.810 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.66 $21.92 $19.07 $19.08 $19.92 $20.64 $19.85 $23.84 1/31/15 20.69 21.95 19.11 19.08 19.98 20.70 19.88 23.98 16 RetirementReady® Funds Fund price and distribution information For the six-month period ended 1/31/15 cont. 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.487 $0.319 $0.353 $0.369 $0.428 $0.523 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.35 $21.59 $19.35 $19.36 $19.75 $20.47 $19.28 $23.09 1/31/15 20.68 21.94 19.73 19.70 20.12 20.85 19.60 23.52 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.268 $0.126 $0.133 $0.172 $0.221 $0.314 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $20.62 $21.88 $19.28 $19.27 $19.57 $20.28 $19.28 $20.72 1/31/15 21.17 22.46 19.84 19.82 20.12 20.85 19.79 21.25 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.216 $0.052 $0.099 $0.117 $0.161 $0.246 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.40 $19.52 $17.68 $17.74 $18.05 $18.70 $17.69 $20.49 1/31/15 18.84 19.99 18.19 18.20 18.53 19.20 18.14 21.01 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.240 $0.103 $0.104 $0.140 $0.188 $0.275 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $18.00 $19.10 $17.40 $17.42 $17.76 $18.40 $17.37 $18.05 1/31/15 18.27 19.38 17.72 17.74 18.07 18.73 17.64 18.30 RetirementReady® Funds 17 Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 6 1 1 6 6 6 Income $0.372 $0.332 $0.332 $0.349 $0.348 $0.396 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/14 $17.49 $18.22 $17.32 $17.36 $17.54 $18.13 $17.48 $17.55 1/31/15 17.57 18.30 17.36 17.40 17.61 18.20 17.56 17.63 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 60.65% 51.41% 55.75% 53.75% 55.80% 55.80% 57.35% 51.84% 58.99% 62.33% Annual average 12.31 10.69 11.46 11.11 11.47 11.47 11.74 10.77 12.03 12.60 3 years 60.38 51.16 56.74 53.74 56.76 56.76 57.80 52.27 59.13 61.57 Annual average 17.05 14.77 16.16 15.41 16.17 16.17 16.42 15.05 16.75 17.34 1 year 9.19 2.92 8.37 3.57 8.35 7.39 8.61 4.81 8.88 9.44 6 months 3.03 –2.89 2.66 –1.89 2.60 1.69 2.74 –0.86 2.90 3.11 2050 Fund † Life of fund 85.71% 75.03% 74.90% 74.90% 72.64% 72.64% 76.75% 70.56% 81.08% 90.07% Annual average 6.61 5.96 5.95 5.95 5.81 5.81 6.07 5.68 6.33 6.87 5 years 74.40 64.37 67.96 65.96 67.93 67.93 70.09 64.14 72.19 76.56 Annual average 11.77 10.45 10.93 10.66 10.92 10.92 11.21 10.42 11.48 12.04 3 years 59.77 50.58 56.13 53.13 56.21 56.21 57.30 51.79 58.54 60.91 Annual average 16.90 14.62 16.01 15.26 16.03 16.03 16.30 14.93 16.60 17.18 1 year 9.09 2.82 8.23 3.23 8.21 7.21 8.49 4.70 8.81 9.30 6 months 2.97 –2.95 2.58 –2.33 2.53 1.54 2.65 –0.94 2.80 3.07 18 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund ‡ Annual average (life of fund) 6.65% 6.03% 6.03% 6.03% 5.86% 5.86% 6.12% 5.75% 6.39% 6.92% 10 years 76.80 66.63 66.52 66.52 64.06 64.06 68.14 62.25 72.51 81.22 Annual average 5.86 5.24 5.23 5.23 5.08 5.08 5.33 4.96 5.60 6.13 5 years 72.38 62.47 66.05 64.05 66.16 66.16 68.05 62.17 70.12 74.40 Annual average 11.51 10.19 10.67 10.41 10.69 10.69 10.94 10.15 11.21 11.77 3 years 57.91 48.83 54.32 51.32 54.37 54.37 55.44 50.00 56.67 59.03 Annual average 16.45 14.17 15.56 14.81 15.57 15.57 15.84 14.47 16.14 16.72 1 year 8.84 2.58 8.06 3.06 8.01 7.01 8.28 4.49 8.59 9.13 6 months 2.83 –3.08 2.42 –2.46 2.46 1.48 2.55 –1.04 2.72 2.96 2040 Fund ‡ Annual average (life of fund) 6.59% 5.97% 5.96% 5.96% 5.80% 5.80% 6.05% 5.68% 6.32% 6.85% 10 years 75.85 65.74 65.62 65.62 63.25 63.25 67.21 61.36 71.53 80.24 Annual average 5.81 5.18 5.17 5.17 5.02 5.02 5.28 4.90 5.54 6.07 5 years 69.76 60.00 63.49 61.49 63.59 63.59 65.52 59.73 67.60 71.79 Annual average 11.16 9.86 10.33 10.06 10.35 10.35 10.60 9.82 10.88 11.43 3 years 55.44 46.50 52.05 49.05 51.98 51.98 53.11 47.75 54.25 56.58 Annual average 15.84 13.57 14.99 14.23 14.97 14.97 15.26 13.90 15.54 16.12 1 year 8.54 2.30 7.76 2.76 7.74 6.74 8.00 4.22 8.24 8.79 6 months 2.61 –3.29 2.25 –2.65 2.29 1.31 2.36 –1.22 2.51 2.76 2035 Fund Annual average (life of fund) 6.27% 5.66% 5.65% 5.65% 5.48% 5.48% 5.74% 5.37% 6.00% 6.54% 10 years 71.42 61.57 61.41 61.41 59.10 59.10 63.01 57.30 67.00 75.72 Annual average 5.54 4.91 4.90 4.90 4.75 4.75 5.01 4.63 5.26 5.80 5 years 64.27 54.83 58.21 56.21 58.14 58.14 60.20 54.60 62.23 66.30 Annual average 10.44 9.14 9.61 9.33 9.60 9.60 9.88 9.10 10.16 10.71 3 years 50.69 42.02 47.36 44.36 47.29 47.29 48.46 43.26 49.54 51.78 Annual average 14.65 12.41 13.80 13.02 13.78 13.78 14.08 12.73 14.35 14.92 1 year 8.07 1.86 7.24 2.24 7.25 6.25 7.52 3.76 7.80 8.32 6 months 2.51 –3.38 2.10 –2.84 2.11 1.13 2.22 –1.36 2.35 2.60 RetirementReady® Funds 19 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2030 Fund Annual average (life of fund) 5.88% 5.27% 5.26% 5.26% 5.09% 5.09% 5.35% 4.98% 5.62% 6.14% 10 years 65.87 56.34 56.23 56.23 53.79 53.79 57.70 52.18 61.73 69.94 Annual average 5.19 4.57 4.56 4.56 4.40 4.40 4.66 4.29 4.93 5.45 5 years 57.30 48.25 51.48 49.48 51.49 51.49 53.38 48.01 55.33 59.22 Annual average 9.48 8.19 8.66 8.37 8.66 8.66 8.93 8.16 9.21 9.75 3 years 44.40 36.10 41.14 38.14 41.19 41.19 42.24 37.26 43.33 45.39 Annual average 13.03 10.82 12.17 11.37 12.18 12.18 12.46 11.14 12.75 13.29 1 year 7.66 1.47 6.86 1.86 6.83 5.83 7.10 3.35 7.38 7.86 6 months 2.50 –3.39 2.13 –2.87 2.10 1.10 2.24 –1.34 2.39 2.62 2025 Fund Annual average (life of fund) 5.35% 4.74% 4.74% 4.74% 4.56% 4.56% 4.82% 4.46% 5.09% 5.61% 10 years 58.34 49.24 49.13 49.13 46.82 46.82 50.56 45.29 54.42 62.31 Annual average 4.70 4.08 4.08 4.08 3.91 3.91 4.18 3.81 4.44 4.96 5 years 49.51 40.91 43.94 41.94 43.94 43.94 45.68 40.58 47.65 51.30 Annual average 8.38 7.10 7.56 7.26 7.56 7.56 7.82 7.05 8.11 8.63 3 years 37.01 29.13 33.90 30.90 33.85 33.85 34.91 30.19 35.94 37.97 Annual average 11.07 8.90 10.22 9.39 10.21 10.21 10.50 9.19 10.78 11.32 1 year 7.04 0.89 6.27 1.27 6.26 5.26 6.53 2.80 6.79 7.30 6 months 2.48 –3.41 2.08 –2.92 2.01 1.01 2.18 –1.40 2.31 2.59 2020 Fund Annual average (life of fund) 4.55% 3.95% 3.94% 3.94% 3.77% 3.77% 4.03% 3.66% 4.29% 4.81% 10 years 47.85 39.35 39.23 39.23 37.11 37.11 40.59 35.67 44.22 51.52 Annual average 3.99 3.37 3.37 3.37 3.21 3.21 3.47 3.10 3.73 4.24 5 years 40.23 32.17 34.99 32.99 35.02 35.02 36.72 31.93 38.40 41.94 Annual average 7.00 5.74 6.18 5.87 6.19 6.19 6.45 5.70 6.72 7.26 3 years 29.04 21.62 26.13 23.13 26.06 26.06 27.09 22.65 28.04 29.94 Annual average 8.87 6.74 8.04 7.18 8.03 8.03 8.32 7.04 8.59 9.12 1 year 6.07 –0.03 5.28 0.28 5.25 4.25 5.55 1.86 5.75 6.31 6 months 2.13 –3.74 1.69 –3.31 1.72 0.72 1.85 –1.72 1.96 2.25 20 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2015 Fund Annual average (life of fund) 3.69% 3.09% 3.08% 3.08% 2.91% 2.91% 3.18% 2.82% 3.43% 3.95% 10 years 37.53 29.62 29.45 29.45 27.53 27.53 30.83 26.25 34.10 41.02 Annual average 3.24 2.63 2.61 2.61 2.46 2.46 2.72 2.36 2.98 3.50 5 years 30.11 22.63 25.29 23.29 25.28 25.28 26.95 22.51 28.49 31.78 Annual average 5.41 4.16 4.61 4.28 4.61 4.61 4.89 4.14 5.14 5.67 3 years 21.75 14.75 19.00 16.00 19.04 19.04 19.91 15.71 20.79 22.64 Annual average 6.78 4.69 5.97 5.07 5.98 5.98 6.24 4.98 6.50 7.04 1 year 4.84 –1.19 4.01 –0.99 4.01 3.01 4.32 0.67 4.53 5.09 6 months 1.60 –4.24 1.16 –3.84 1.16 0.16 1.29 –2.26 1.42 1.68 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.23% 2.82% 2.62% 2.62% 2.46% 2.46% 2.80% 2.47% 2.97% 3.49% 10 years 35.30 29.89 27.39 27.39 25.62 25.62 29.82 25.60 31.93 38.75 Annual average 3.07 2.65 2.45 2.45 2.31 2.31 2.64 2.31 2.81 3.33 5 years 23.70 18.76 19.13 17.13 19.13 19.13 21.66 17.70 22.16 25.22 Annual average 4.35 3.50 3.56 3.21 3.56 3.56 4.00 3.31 4.08 4.60 3 years 17.98 13.26 15.40 12.40 15.36 15.36 17.06 13.25 17.11 18.87 Annual average 5.67 4.24 4.89 3.97 4.88 4.88 5.39 4.24 5.40 5.93 1 year 4.42 0.24 3.66 –1.34 3.65 2.65 4.14 0.76 4.15 4.67 6 months 1.43 –2.63 1.10 –3.86 1.04 0.05 1.30 –1.99 1.29 1.62 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. See the discussion following the fund performance tables on page 11 for information about the calculation of fundperformance. RetirementReady® Funds 21 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Net expenses for the fiscal year ended 7/31/14* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Total annual operating expenses for the fiscal year ended 7/31/14 4.41% 5.16% 5.16% 4.91% 4.66% 4.16% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/14* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Total annual operating expenses for the fiscal year ended 7/31/14 1.69% 2.44% 2.44% 2.19% 1.94% 1.44% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/14* 1.19% 1.94% 1.94% 1.69% 1.44% 0.94% Total annual operating expenses for the fiscal year ended 7/31/14 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/14* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Total annual operating expenses for the fiscal year ended 7/31/14 1.48% 2.23% 2.23% 1.98% 1.73% 1.23% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/14* 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Total annual operating expenses for the fiscal year ended 7/31/14 1.33% 2.08% 2.08% 1.83% 1.58% 1.08% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/14* 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% Total annual operating expenses for the fiscal year ended 7/31/14 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 22 RetirementReady® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/14* 0.98% 1.73% 1.73% 1.48% 1.23% 0.73% Total annual operating expenses for the fiscal year ended 7/31/14 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/14* 0.96% 1.71% 1.71% 1.46% 1.21% 0.71% Total annual operating expenses for the fiscal year ended 7/31/14 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/14* 0.93% 1.68% 1.68% 1.43% 1.18% 0.68% Total annual operating expenses for the fiscal year ended 7/31/14 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/14* 0.92% 1.67% 1.67% 1.17% 1.17% 0.67% Total annual operating expenses for the fiscal year ended 7/31/14 1.29% 2.04% 2.04% 1.54% 1.54% 1.04% Annualized expense ratio for the six-month period ended 1/31/15 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expense in which each fund invests (see table below), which are not included in financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. Putnam RetirementReady 2055 Fund 1.02% Putnam RetirementReady 2050 Fund 0.99% Putnam RetirementReady 2045 Fund 0.94% Putnam RetirementReady 2040 Fund 0.88% Putnam RetirementReady 2035 Fund 0.81% Putnam RetirementReady 2030 Fund 0.77% Putnam RetirementReady 2025 Fund 0.73% Putnam RetirementReady 2020 Fund 0.71% Putnam RetirementReady 2015 Fund 0.68% Putnam Retirement Income Fund Lifestyle 1 0.67% * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/15. RetirementReady® Funds 23 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from August 1, 2014 to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.29 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,039.80 $1,037.00 $1,036.40 $1,037.80 $1,038.50 $1,041.40 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.29 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,039.90 $1,036.10 $1,036.20 $1,037.70 $1,038.90 $1,041.40 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.29 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,039.60 $1,035.30 $1,035.60 $1,037.00 $1,038.20 $1,041.10 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.28 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,038.50 $1,035.30 $1,035.30 $1,036.20 $1,037.70 $1,040.00 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.28 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,038.50 $1,034.90 $1,035.00 $1,036.00 $1,037.40 $1,039.80 Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.29 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,040.10 $1,036.10 $1,035.80 $1,037.40 $1,038.80 $1,041.30 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.29 $5.13 $5.13 $3.85 $2.57 $— Ending value (after expenses) $1,039.70 $1,035.60 $1,035.50 $1,036.90 $1,037.90 $1,040.80 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.28 $5.12 $5.12 $3.84 $2.56 $— Ending value (after expenses) $1,035.70 $1,031.80 $1,031.50 $1,033.10 $1,034.60 $1,037.40 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.28 $5.10 $5.10 $3.83 $2.55 $— Ending value (after expenses) $1,028.40 $1,024.30 $1,024.40 $1,025.40 $1,026.40 $1,029.20 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.28 $5.10 $5.10 $2.55 $2.55 $— Ending value (after expenses) $1,025.90 $1,021.50 $1,021.50 $1,024.00 $1,024.60 $1,027.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 24RetirementReady® Funds Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2015, use the following calculation method. To find the value of your investment on August 1, 2014, call Putnam at 1-800-225-1581. RetirementReady® Funds25 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund, 2040 Fund, 2035 Fund, 2030 Fund, 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.28 $5.09 $5.09 $3.82 $2.55 $— Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.28 $5.09 $5.09 $2.55 $2.55 $— Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,022.68 $1,022.68 $1,025.21 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 26 RetirementReady® Funds Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and they may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (Europe, Australasia, Far East) (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. RetirementReady® Funds 27 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2015, Putnam employees had approximately $470,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 28 RetirementReady® Funds Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. RetirementReady® Funds29 The funds’ portfolios 1/31/15 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund Class Y ††† 1,906 $19,272 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 6,207 71,698 Putnam Absolute Return 700 Fund Class Y ††† 19,723 245,549 Total Absolute Return Funds (cost $340,601) Asset Allocation Funds (89.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 204,621 2,328,591 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 32,368 511,093 Total Asset Allocation Funds (cost $3,116,208) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 14,681 $14,681 Total Fixed Income Funds (cost $14,681) Total Investments (cost $3,471,490) * Percentages indicated are based on net assets of $3,188,091 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (11.0%)* Putnam Absolute Return 100 Fund Class Y ††† 17,517 $177,097 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 34,227 395,320 Putnam Absolute Return 700 Fund Class Y ††† 108,744 1,353,860 Total Absolute Return Funds (cost $1,953,171) Asset Allocation Funds (88.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 959,859 10,923,193 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 295,511 4,666,116 Total Asset Allocation Funds (cost $17,253,459) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 80,201 $80,201 Total Fixed Income Funds (cost $80,201) Total Investments (cost $19,286,831) * Percentages indicated are based on net assets of $17,588,860 30 RetirementReady® Funds The funds’ portfolios 1/31/15 (Unaudited) cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.8%)* Putnam Absolute Return 100 Fund Class Y ††† 42,548 $430,164 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 46,191 533,511 Putnam Absolute Return 700 Fund Class Y ††† 146,766 1,827,235 Total Absolute Return Funds (cost $2,815,197) Asset Allocation Funds (87.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 933,192 10,619,730 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 648,409 10,238,373 Total Asset Allocation Funds (cost $22,847,187) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 108,151 $108,151 Total Fixed Income Funds (cost $108,151) Total Investments (cost $25,770,535) * Percentages indicated are based on net assets of $23,748,356 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (14.2%)* Putnam Absolute Return 100 Fund Class Y ††† 129,218 $1,306,398 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 118,542 1,369,156 Putnam Absolute Return 700 Fund Class Y ††† 277,954 3,460,531 Total Absolute Return Funds (cost $6,204,802) Asset Allocation Funds (85.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 859,581 9,782,035 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,723,889 27,220,215 Total Asset Allocation Funds (cost $39,908,145) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 200,558 $200,558 Total Fixed Income Funds (cost $200,558) Total Investments (cost $46,313,505) * Percentages indicated are based on net assets of $43,322,922 RetirementReady® Funds 31 The funds’ portfolios 1/31/15 (Unaudited) cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (18.3%)* Putnam Absolute Return 100 Fund Class Y ††† 110,050 $1,112,606 Putnam Absolute Return 300 Fund Class Y ††† 38,708 397,535 Putnam Absolute Return 500 Fund Class Y ††† 179,826 2,076,985 Putnam Absolute Return 700 Fund Class Y ††† 364,328 4,535,881 Total Absolute Return Funds (cost $8,176,540) Asset Allocation Funds (79.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 243,016 $3,514,014 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 139,360 1,585,921 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,905,231 30,083,593 Total Asset Allocation Funds (cost $37,539,989) Fixed Income Funds (2.5%)* Putnam Money Market Fund Class A ††† 1,098,100 $1,098,100 Total Fixed Income Funds (cost $1,098,100) Total Investments (cost $46,814,629) * Percentages indicated are based on net assets of $44,387,388 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (26.0%)* Putnam Absolute Return 100 Fund Class Y ††† 218,428 $2,208,305 Putnam Absolute Return 300 Fund Class Y ††† 225,973 2,320,744 Putnam Absolute Return 500 Fund Class Y ††† 330,881 3,821,676 Putnam Absolute Return 700 Fund Class Y ††† 685,841 8,538,716 Total Absolute Return Funds (cost $17,129,990) Asset Allocation Funds (70.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,513,177 $21,880,541 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,521,508 24,024,617 Total Asset Allocation Funds (cost $48,210,671) Fixed Income Funds (3.4%)* Putnam Money Market Fund Class A ††† 2,190,389 $2,190,389 Total Fixed Income Funds (cost $2,190,389) Total Investments (cost $67,531,050) * Percentages indicated are based on net assets of $64,948,822 32RetirementReady® Funds The funds’ portfolios 1/31/15 (Unaudited) cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (34.9%)* Putnam Absolute Return 100 Fund Class Y ††† 240,726 $2,433,743 Putnam Absolute Return 300 Fund Class Y ††† 391,937 4,025,193 Putnam Absolute Return 500 Fund Class Y ††† 427,698 4,939,913 Putnam Absolute Return 700 Fund Class Y ††† 602,375 7,499,568 Total Absolute Return Funds (cost $19,096,133) Asset Allocation Funds (60.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,947,900 $28,166,640 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 151,173 1,640,232 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 197,499 3,118,503 Total Asset Allocation Funds (cost $32,841,637) Fixed Income Funds (4.4%)* Putnam Money Market Fund Class A ††† 2,408,230 $2,408,230 Total Fixed Income Funds (cost $2,408,230) Total Investments (cost $54,346,000) * Percentages indicated are based on net assets of $54,218,203 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (45.3%)* Putnam Absolute Return 100 Fund Class Y ††† 358,087 $3,620,259 Putnam Absolute Return 300 Fund Class Y ††† 699,781 7,186,756 Putnam Absolute Return 500 Fund Class Y ††† 970,361 11,207,673 Putnam Absolute Return 700 Fund Class Y ††† 516,027 6,424,533 Total Absolute Return Funds (cost $28,967,610) Asset Allocation Funds (49.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,316,055 $19,030,147 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 1,075,531 11,669,512 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $31,329,759) Fixed Income Funds (5.7%)* Putnam Money Market Fund Class A ††† 3,603,337 $3,603,337 Total Fixed Income Funds (cost $3,603,337) Total Investments (cost $63,900,706) * Percentages indicated are based on net assets of $62,711,684 RetirementReady® Funds 33 The funds’ portfolios 1/31/15 (Unaudited) cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (57.4%)* Putnam Absolute Return 100 Fund Class Y ††† 293,686 $2,969,166 Putnam Absolute Return 300 Fund Class Y ††† 652,338 6,699,515 Putnam Absolute Return 500 Fund Class Y ††† 860,413 9,937,766 Putnam Absolute Return 700 Fund Class Y ††† 63,695 793,007 Total Absolute Return Funds (cost $20,924,549) Asset Allocation Funds (36.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 109,941 $1,589,751 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 1,057,268 11,471,358 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $13,410,607) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 2,104,176 $2,104,176 Total Fixed Income Funds (cost $2,104,176) Total Investments (cost $36,439,332) * Percentages indicated are based on net assets of $35,548,009 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.9%)* Putnam Absolute Return 100 Fund Class Y ††† 193,861 $1,959,936 Putnam Absolute Return 300 Fund Class Y ††† 441,910 4,538,411 Putnam Absolute Return 500 Fund Class Y ††† 574,076 6,630,575 Putnam Absolute Return 700 Fund Class Y ††† — — Total Absolute Return Funds (cost $13,355,945) Asset Allocation Funds (34.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 689,903 7,485,451 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $7,538,500) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 1,294,749 $1,294,749 Total Fixed Income Funds (cost $1,294,749) Total Investments (cost $22,189,194) * Percentages indicated are based on net assets of $21,902,391 34RetirementReady® Funds The funds’ portfolios 1/31/15 (Unaudited) cont. Notes to the funds’ portfolios Unless noted otherwise, the notes to the funds’ portfolios are for the close of each fund’s reporting period, which ran from August 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined asfollows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $3,190,884 $— $— $3,190,884 Putnam RetirementReady 2050 Fund 17,595,787 — — 17,595,787 Putnam RetirementReady 2045 Fund 23,757,164 — — 23,757,164 Putnam RetirementReady 2040 Fund 43,338,893 — — 43,338,893 Putnam RetirementReady 2035 Fund 44,404,635 — — 44,404,635 Putnam RetirementReady 2030 Fund 64,984,988 — — 64,984,988 Putnam RetirementReady 2025 Fund 54,232,022 — — 54,232,022 Putnam RetirementReady 2020 Fund 62,742,217 — — 62,742,217 Putnam RetirementReady 2015 Fund 35,564,739 — — 35,564,739 Putnam Retirement Income Fund Lifestyle 1 21,909,122 — — 21,909,122 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. RetirementReady® Funds35 Statements of assets and liabilities 1/31/15 (Unaudited) Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $3,190,884 $17,595,787 $23,757,164 $43,338,893 $44,404,635 Receivable for income distributions from underlying Putnam Fund shares — 2 — — 8 Receivable for shares of the fund sold 20,508 62,895 53,301 339,629 178,237 Receivable for investments sold 19,821 169,020 105,538 409,561 174,970 Receivable from Manager (Note 2) 3,471 7,810 10,315 14,757 16,727 Total assets LIABILITIES Payable for shares of the fund repurchased — 56,930 53,926 38,015 7,831 Payable for investments purchased 42,353 178,122 108,825 718,303 353,565 Payable for distribution fees (Note 2) 769 3,792 4,896 8,843 9,066 Payable for reports to shareholders 2,255 2,858 3,183 3,741 3,706 Payable for auditing and tax fee 878 4,546 6,617 10,249 12,280 Other accrued expenses 338 406 515 767 741 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $3,246,615 $20,415,887 $30,236,249 $51,752,477 $55,451,403 Distributions in excess of net investment income (Note 1) (109,946) (530,358) (442,500) (785,894) (255,601) Accumulated net realized gain (loss) on investments (Note 1) 332,028 (605,625) (4,032,022) (4,669,049) (8,398,420) Net unrealized depreciation of investments (280,606) (1,691,044) (2,013,371) (2,974,612) (2,409,994) Total — Representing net assets applicable to capital outstanding (Continued on next page) 36 Retirement Ready® Funds Statements of assets and liabilities 1/31/15 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $1,148,359 $9,011,774 $13,541,144 $29,769,686 $25,862,823 Number of shares outstanding 104,283 536,091 726,193 1,464,886 1,249,770 Net asset value and redemption price $11.01 $16.81 $18.65 $20.32 $20.69 Offering price per class A share (100/94.25 of Class A net asset value) * $11.68 $17.84 $19.79 $21.56 $21.95 Computation of net asset value and offering price Class B Net Assets $75,035 $313,165 $287,433 $657,771 $1,153,235 Number of shares outstanding 6,849 18,819 16,805 34,830 60,341 Net asset value and offering price *** $10.96 $16.64 $17.10 $18.89 $19.11 Computation of net asset value and offering price Class C Net Assets $438,033 $465,186 $523,674 $686,694 $919,035 Number of shares outstanding 40,421 28,200 30,548 36,830 48,168 Net asset value and offering price *** $10.84 $16.50 $17.14 $18.65 † $19.08 Computation of net asset value, offering price and redemption price Class M Net Assets $33,157 $69,082 $146,596 $98,263 $427,557 Number of shares outstanding 3,009 4,064 8,079 5,123 21,396 Net asset value and redemption price $11.02 $17.00 $18.15 $19.18 $19.98 Offering price per class M share (100/96.50 of Class M net asset value) * $11.42 $17.62 $18.81 $19.88 $20.70 Computation of net asset value, offering price and redemption price Class R Net Assets $185,005 $2,968,024 $3,134,791 $4,245,863 $4,433,965 Number of shares outstanding 16,861 179,219 164,323 203,558 222,983 Net asset value, offering price and redemption value $10.97 $16.56 $19.08 $20.86 $19.88 Computation of net asset value, offering price and redemption price Class Y Net Assets $1,308,502 $4,761,629 $6,114,718 $7,864,645 $11,590,773 Number of shares outstanding 118,375 282,291 275,839 331,975 483,263 Net asset value, offering price and redemption value $11.05 $16.87 $22.17 $23.69 $23.98 Cost of investments (Note 1) $3,471,490 $19,286,831 $25,770,535 $46,313,505 $46,814,629 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. Retirement Ready® Funds 37 Statements of assets and liabilities 1/31/15 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $64,984,988 $54,232,022 $62,742,217 $35,564,739 $21,909,122 Receivable for income distributions from underlying Putnam Fund shares 31 40 56 35 10 Receivable for shares of the fund sold 205,894 34,251 240,147 110,682 14,419 Receivable for investments sold 302,348 52,812 292,571 20,552 1,948 Receivable from Manager (Note 2) 21,688 20,789 20,086 14,147 10,804 Total assets LIABILITIES Payable for shares of the fund repurchased 57,043 19,283 124,834 16,127 499 Payable for investments purchased 473,505 69,774 423,521 123,977 17,431 Payable for distribution fees (Note 2) 13,891 11,887 14,952 7,947 5,332 Payable for reports to shareholders 4,095 4,289 4,033 3,261 3,776 Payable for auditing and tax fee 16,697 15,514 15,174 10,323 6,454 Other accrued expenses 896 964 879 511 420 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $79,768,751 $73,795,532 $87,352,698 $58,682,343 $28,281,418 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) 36,858 554,475 621,886 514,518 (132,093) Accumulated net realized loss on investments (Note 1) (12,310,725) (20,017,826) (24,104,411) (22,774,259) (5,966,862) Net unrealized depreciation of investments (2,546,062) (113,978) (1,158,489) (874,593) (280,072) Total — Representing net assets applicable to capital outstanding (Continued on next page) 38 Retirement Ready® Funds Statements of assets and liabilities 1/31/15 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $42,069,230 $33,582,070 $48,681,538 $24,743,755 $18,256,766 Number of shares outstanding 2,034,496 1,586,288 2,583,872 1,354,683 1,039,061 Net asset value and redemption price $20.68 $21.17 $18.84 $18.27 $17.57 Offering price per class A share (100/94.25 of Class A net asset value) * $21.94 $22.46 $19.99 $19.38 N/A Offering price per class A share (100/96.00 of Class A net asset value) ** N/A N/A N/A N/A $18.30 Computation of net asset value and offering price Class B Net Assets $1,204,744 $1,097,817 $1,283,562 $829,906 $338,443 Number of shares outstanding 61,066 55,337 70,566 46,840 19,495 Net asset value and offering price *** $19.73 $19.84 $18.19 $17.72 $17.36 Computation of net asset value and offering price Class C Net Assets $1,251,583 $1,365,106 $1,909,084 $667,635 $807,705 Number of shares outstanding 63,522 68,864 104,877 37,645 46,409 Net asset value and offering price *** $19.70 $19.82 $18.20 $17.74 $17.40 Computation of net asset value, offering price and redemption price Class M Net Assets $217,484 $213,526 $169,872 $152,694 $361,419 Number of shares outstanding 10,808 10,611 9,166 8,451 20,520 Net asset value and redemption price $20.12 $20.12 $18.53 $18.07 $17.61 Offering price per class M share (100/96.50 of Class M net asset value) * $20.85 $20.85 $19.20 $18.73 N/A Offering price per class M share (100/96.75 of Class M net asset value) * N/A N/A N/A N/A $18.20 Computation of net asset value, offering price and redemption price Class R Net Assets $7,755,412 $6,331,215 $5,689,412 $3,246,118 $894,195 Number of shares outstanding 395,763 319,876 313,659 183,976 50,919 Net asset value, offering price and redemption value $19.60 $19.79 $18.14 $17.64 $17.56 Computation of net asset value, offering price and redemption price Class Y Net Assets $12,450,369 $11,628,469 $4,978,216 $5,907,901 $1,243,863 Number of shares outstanding 529,363 547,292 236,975 322,820 70,566 Net asset value, offering price and redemption value $23.52 $21.25 $21.01 $18.30 $17.63 Cost of investments (Note 1) $67,531,050 $54,346,000 $63,900,706 $36,439,332 $22,189,194 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 39 Statements of operations Six months ended 1/31/15 (Unaudited) Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 5) $50,586 $272,788 $400,063 $726,933 $777,285 EXPENSES Distribution fees (Note 2) 4,337 18,978 26,132 42,249 48,489 Blue sky fees 33,760 33,586 33,835 33,584 33,901 Auditing and tax fees 878 4,546 6,617 10,249 12,280 Reports to shareholders 2,931 3,228 3,150 3,361 3,367 Other 241 345 429 523 544 Fees waived and reimbursed by Manager (Note 2) (37,810) (41,705) (44,031) (47,717) (50,092) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) (54,416) 267,651 329,046 208,130 1,136,946 Capital gain distribution from underlying Putnam Fund shares (Note 5) 423,297 2,113,486 2,740,535 4,239,353 3,883,887 Net unrealized depreciation of underlying Putnam Fund shares during the period (306,551) (2,101,056) (2,656,595) (4,028,336) (4,288,169) Net gain on investments Net increase in net assets resulting from operations 40Retirement Ready® Funds Statements of operations Six months ended 1/31/15 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 5) $886,091 $637,590 $717,734 $567,889 $338,488 EXPENSES Distribution fees (Note 2) 70,735 65,550 73,573 44,120 30,279 Blue sky fees 33,812 33,806 34,090 33,863 34,143 Auditing and tax fees 16,697 15,514 15,174 10,323 6,454 Reports to shareholders 3,390 3,494 3,347 3,020 5,280 Other 615 678 602 398 363 Fees waived and reimbursed by Manager (Note 2) (54,514) (53,492) (53,213) (47,604) (46,240) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 2,327,489 1,309,745 1,484,159 491,495 111,057 Capital gain distribution from underlying Putnam Fund shares (Note 5) 3,904,792 2,196,753 2,072,395 1,288,886 714,048 Net unrealized depreciation of underlying Putnam Fund shares during the period (5,018,181) (2,189,273) (2,540,331) (1,418,491) (595,800) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 41 Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $46,249 $13,206 Net realized gain on underlying Putnam Fund shares 368,881 241,277 Net unrealized depreciation on underlying Putnam Fund shares (306,551) (23,429) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (54,542) (17,784) Class B (3,322) (835) Class C (20,186) (2,820) Class M (1,489) (768) Class R (8,928) (2,204) Class Y (64,490) (26,387) Net realized short-term gain on investments Class A (52,837) (32,950) Class B (3,665) (1,937) Class C (21,877) (6,063) Class M (1,640) (1,646) Class R (8,900) (4,209) Class Y (60,490) (45,477) From net realized long-term gain on investments Class A (20,539) (18,691) Class B (1,425) (1,099) Class C (8,504) (3,440) Class M (637) (934) Class R (3,459) (2,388) Class Y (23,513) (25,797) Increase from capital share transactions (Note 4) 1,101,060 1,030,136 Total increase in net assets NET ASSETS Beginning of period 2,338,895 1,273,134 End of period Distributions in excess of net investment income, respectively,end of period $(109,946) $(3,238) * Unaudited 42 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $253,810 $88,955 Net realized gain on underlying Putnam Fund shares 2,381,137 1,715,583 Net unrealized depreciation on underlying Putnam Fund shares (2,101,056) (251,893) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (404,643) (115,160) Class B (13,255) (5,022) Class C (20,186) (6,669) Class M (2,959) (725) Class R (138,918) (51,405) Class Y (234,206) (116,083) Increase from capital share transactions (Note 4) 5,698,027 255,119 Total increase in net assets NET ASSETS Beginning of period 12,171,109 10,658,409 End of period Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(530,358) $29,999 * Unaudited Retirement Ready® Funds 43 Statements of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $373,931 $151,043 Net realized gain on underlying Putnam Fund shares 3,069,581 2,422,237 Net unrealized depreciation on underlying Putnam Fund shares (2,656,595) (434,693) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (643,052) (108,891) Class B (13,122) (2,407) Class C (23,808) (2,720) Class M (6,319) (225) Class R (143,623) (30,451) Class Y (259,055) (74,839) Increase from capital share transactions (Note 4) 5,547,838 1,778,451 Total increase in net assets NET ASSETS Beginning of period 18,502,580 14,805,075 End of period Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(442,500) $272,548 * Unaudited 44 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $684,684 $243,958 Net realized gain on underlying Putnam Fund shares 4,447,483 3,107,571 Net unrealized depreciation on underlying Putnam Fund shares (4,028,336) (492,824) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,188,654) (162,907) Class B (26,522) (6,448) Class C (29,371) (5,015) Class M (4,329) (680) Class R (179,576) (41,182) Class Y (321,885) (96,178) Increase from capital share transactions (Note 4) 18,998,478 1,512,310 Total increase in net assets NET ASSETS Beginning of period 24,970,950 20,912,345 End of period Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(785,894) $279,759 * Unaudited Retirement Ready® Funds 45 Statements of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $728,796 $421,194 Net realized gain on underlying Putnam Fund shares 5,020,833 3,472,636 Net unrealized depreciation on underlying Putnam Fund shares (4,288,169) (122,717) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (843,997) (125,654) Class B (36,926) (3,132) Class C (30,960) (1,561) Class M (9,658) (1,541) Class R (162,609) (27,133) Class Y (375,537) (104,339) Increase from capital share transactions (Note 4) 9,038,012 1,729,400 Total increase in net assets NET ASSETS Beginning of period 35,347,603 30,110,450 End of period Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(255,601) $475,290 * Unaudited 46Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $815,356 $573,017 Net realized gain on underlying Putnam Fund shares 6,232,281 4,009,263 Net unrealized depreciation on underlying Putnam Fund shares (5,018,181) (207,775) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (865,997) (168,869) Class B (19,319) (1,386) Class C (22,003) (1,748) Class M (3,952) (1,280) Class R (160,399) (43,677) Class Y (273,623) (114,691) Increase from capital share transactions (Note 4) 19,549,029 1,096,844 Total increase in net assets NET ASSETS Beginning of period 44,715,630 39,575,932 End of period Undistributed net investment income, respectively, end of period $36,858 $566,795 * Unaudited Retirement Ready® Funds 47 Statements of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $572,040 $654,237 Net realized gain on underlying Putnam Fund shares 3,506,498 3,041,419 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (2,189,273) 175,469 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (411,276) (234,395) Class B (6,806) (2,691) Class C (8,980) (4,620) Class M (1,811) (709) Class R (66,220) (41,648) Class Y (165,925) (149,247) Increase (decrease) from capital share transactions (Note 4) 7,721,116 (744,294) Total increase in net assets NET ASSETS Beginning of period 45,268,840 42,575,319 End of period Undistributed net investment income, respectively, end of period $554,475 $643,453 * Unaudited 48 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $644,161 $605,847 Net realized gain on underlying Putnam Fund shares 3,556,554 1,853,947 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (2,540,331) 228,754 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (496,869) (241,128) Class B (3,670) (5,411) Class C (9,997) (5,040) Class M (1,061) (798) Class R (50,119) (46,057) Class Y (57,106) (85,114) Increase (decrease) from capital share transactions (Note 4) 22,739,071 (44,848) Total increase in net assets NET ASSETS Beginning of period 38,931,051 36,670,899 End of period Undistributed net investment income, respectively, end of period $621,886 $596,547 * Unaudited Retirement Ready® Funds 49 Statements of changes in net assets cont. Putnam RetirementReady 2015 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $523,769 $465,577 Net realized gain on underlying Putnam Fund shares 1,780,381 890,449 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (1,418,491) 41,032 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (336,754) (184,066) Class B (4,791) (5,302) Class C (3,824) (2,638) Class M (1,171) (854) Class R (32,786) (27,571) Class Y (87,204) (57,860) Increase from capital share transactions (Note 4) 6,271,606 2,650,557 Total increase in net assets NET ASSETS Beginning of period 28,857,274 25,087,950 End of period Undistributed net investment income, respectively, end of period $514,518 $457,279 * Unaudited 50 Retirement Ready® Funds Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $308,209 $475,043 Net realized gain on underlying Putnam Fund shares 825,105 222,439 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (595,800) 382,386 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (371,008) (286,492) Class B (5,811) (2,683) Class C (15,290) (10,764) Class M (6,870) (5,716) Class R (17,608) (18,288) Class Y (27,558) (151,578) Increase (decrease) from capital share transactions (Note 4) 2,693,869 (5,565,043) Total increase (decrease) in net assets NET ASSETS Beginning of period 19,115,153 24,075,849 End of period Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(132,093) $3,843 * Unaudited The accompanying notes are an integral part of these financial statements. Retirement Ready® Funds 51 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .23 .26 (.64) (.86) * .13* 1.92* 94* July 31, 2014 .09 1.56 (.33) (.97) .25 .76 202 July 31, 2013 .08 2.10 (.18) (.06) .25 .79 183 July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) * .17* (.01)* 101* Class B January 31, 2015** .14 .31 (.56) (.86) * .50* 1.16* 94* July 31, 2014 (.03) 1.58 (.27) (.97) 55 1.00 (.23) 202 July 31, 2013 .01 2.09 (.14) (.06) 28 1.00 .12 183 July 31, 2012 (.05) (.02) (.16) (.10) 12 1.00 (.56) 167 July 31, 2011† .12 .67 (.65) (.09) * 17 .67* 1.13* 101* Class C January 31, 2015** .14 .30 (.57) (.86) * .50* 1.16* 94* July 31, 2014 (.04) 1.59 (.29) (.97) 1.00 (.35) 202 July 31, 2013 — e 2.07 (.12) (.06) 74 1.00 (.01) 183 July 31, 2012 (.06) — e (.24) (.10) 36 1.00 (.58) 167 July 31, 2011† .16 .63 (.65) (.09) * 15 .67* 1.58* 101* Class M January 31, 2015** .15 .31 (.56) (.86) * .38* 1.28* 94* July 31, 2014 .02 1.57 (.29) (.97) 30 .75 .18 202 July 31, 2013 — e 2.12 (.13) (.06) 29 .75 .01 183 July 31, 2012 (.03) (.01) (.20) (.10) 11 .75 (.30) 167 July 31, 2011† .21 .59 (.65) (.09) * 12 .50* 2.02* 101* Class R January 31, 2015** .20 .27 (.62) (.86) * .25* 1.62* 94* July 31, 2014 .03 1.59 (.32) (.97) .50 .21 202 July 31, 2013 .05 2.10 (.16) (.06) 52 .50 .42 183 July 31, 2012 — e (.02) (.24) (.10) 15 .50 (.04) 167 July 31, 2011† .23 .59 (.65) (.09) * 11 .33* 2.23* 101* Class Y January 31, 2015** .20 .31 (.66) (.86) * —* 1.69* 94* July 31, 2014 .13 1.56 (.36) (.97) — 1.13 202 July 31, 2013 .11 2.09 (.20) (.06) — 1.05 183 July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011† .18 .68 (.66) (.09) * 28 — 1.73* 101* See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 52RetirementReady® Funds RetirementReady® Funds 53 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .34 .34 (.86) — * .13* 1.98* 71* July 31, 2014 .12 2.06 (.41) — .25 .76 100 July 31, 2013 .12 2.69 (.17) — .25 .87 104 July 31, 2012 .02 .15 (.45) — .25 .19 61 July 31, 2011 .36 1.56 (.94) — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — e .25 5.36 86 Class B January 31, 2015** .20 .41 (.73) — * .50* 1.19* 71* July 31, 2014 — e 2.03 (.32) — 1.00 (.01) 100 July 31, 2013 .01 2.66 (.07) — 1.00 .06 104 July 31, 2012 (.06) .13 (.38) — 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — e 1.00 5.45 86 Class C January 31, 2015** .21 .40 (.75) — * .50* 1.27* 71* July 31, 2014 .01 2.01 (.34) — 1.00 .04 100 July 31, 2013 — e 2.66 (.09) — 1.00 (.02) 104 July 31, 2012 (.07) .15 (.37) — 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) — 87 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — e 65 1.00 4.44 86 Class M January 31, 2015** .25 .40 (.79) — * .38* 1.43* 71* July 31, 2014 .03 2.09 (.35) — 52 .75 .15 100 July 31, 2013 .04 2.72 (.10) — 31 .75 .26 104 July 31, 2012 (.06) .19 (.16) — 18 .75 (.48) 61 July 31, 2011 .24 1.60 (.89) — 90 .75 1.85 72 July 31, 2010 .60 .89 (1.82) — e 57 .75 4.92 86 Class R January 31, 2015** .25 .41 (.82) — * .25* 1.49* 71* July 31, 2014 .07 2.03 (.38) — .50 .43 100 July 31, 2013 .07 2.66 (.14) — .50 .53 104 July 31, 2012 (.01) .14 (.44) — .50 (.06) 61 July 31, 2011 .26 1.60 (.91) — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — e .50 5.09 86 Class Y January 31, 2015** .29 .42 (.89) — * —* 1.68* 71* July 31, 2014 .18 2.05 (.45) — — 1.08 100 July 31, 2013 .14 2.71 (.20) — — .97 104 July 31, 2012 .05 .15 (.49) — — .41 61 July 31, 2011 .32 1.64 (.97) — — 2.48 72 July 31, 2010 .76 .84 (1.90) — e — 6.11 86 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 54 RetirementReady® Funds RetirementReady® Funds 55 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .35 .40 (.96) — * .13* 1.82* 45* July 31, 2014 .15 2.19 (.25) — .25 .84 92 July 31, 2013 .14 2.87 (.38) — .25 .90 86 July 31, 2012 .04 .16 (.43) — .25 .29 47 July 31, 2011 .40 1.71 (.98) — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — e .25 5.16 76 Class B January 31, 2015** .23 .39 (.83) — * .50* 1.30* 45* July 31, 2014 .03 2.00 (.15) — 1.00 .19 92 July 31, 2013 .04 2.63 (.30) — 1.00 .29 86 July 31, 2012 (.07) .15 (.34) — 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — e 1.00 4.86 76 Class C January 31, 2015** .27 .36 (.87) — * .50* 1.50* 45* July 31, 2014 .01 2.02 (.16) — 1.00 .07 92 July 31, 2013 — e 2.69 (.34) — 1.00 .02 86 July 31, 2012 (.07) .16 (.35) — 62 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) — 41 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — e 22 1.00 4.21 76 Class M January 31, 2015** .26 .43 (.90) — * .38* 1.42* 45* July 31, 2014 (.04) 2.23 (.17) — .75 (.23) 92 July 31, 2013 .06 2.81 (.34) — 21 .75 .38 86 July 31, 2012 (.03) .16 (.40) — 13 .75 (.19) 47 July 31, 2011 .28 1.72 (.93) — 9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — e 6 .75 4.71 76 Class R January 31, 2015** .31 .43 (.91) — * .25* 1.59* 45* July 31, 2014 .12 2.22 (.22) — .50 .65 92 July 31, 2013 .09 2.95 (.35) — .50 .54 86 July 31, 2012 .01 .16 (.41) — .50 .04 47 July 31, 2011 .35 1.77 (.96) — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — e .50 4.42 76 Class Y January 31, 2015** .41 .51 (1.00) — * —* 1.82* 45* July 31, 2014 .27 2.53 (.29) — — 1.25 92 July 31, 2013 .19 3.40 (.42) — — 1.04 86 July 31, 2012 .07 .20 (.47) — — .44 47 July 31, 2011 .47 2.02 (1.02) — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — e — 5.88 76 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 56 RetirementReady® Funds RetirementReady® Funds 57 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .48 .32 (.99) — * .13* 2.29* 94* July 31, 2014 .21 2.24 (.28) — .25 1.04 90 July 31, 2013 .16 3.01 (.31) — .25 .94 84 July 31, 2012 .06 .17 (.34) — .25 .39 43 July 31, 2011 .46 1.78 (.88) — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — e .25 4.84 75 Class B January 31, 2015** .25 .43 (.80) ) — * .50* 1.28* 94* July 31, 2014 .07 2.06 (.16) — 1.00 .40 90 July 31, 2013 .03 2.81 (.22) — 1.00 .16 84 July 31, 2012 (.05) .16 (.25) — 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — e 1.00 3.83 75 Class C January 31, 2015** .28 .39 (.85) ) — * .50* 1.44* 94* July 31, 2014 .04 2.08 (.21) — 1.00 .23 90 July 31, 2013 .02 2.79 (.22) — 1.00 .15 84 July 31, 2012 (.04) .16 (.28) — 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — e 90 1.00 3.44 75 Class M January 31, 2015** .33 .38 (.90) ) — * .38* 1.69* 94* July 31, 2014 .09 2.13 (.21) — 78 .75 .50 90 July 31, 2013 .07 2.85 (.27) — 50 .75 .45 84 July 31, 2012 (.05) .20 (.21) — 26 .75 (.33) 43 July 31, 2011 .31 1.75 (.82) — 31 .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — e 18 .75 3.58 75 Class R January 31, 2015** .36 .44 (.92) ) — * .25* 1.70* 94* July 31, 2014 .16 2.30 (.24) — .50 .79 90 July 31, 2013 .11 3.08 (.27) — .50 .66 84 July 31, 2012 .02 .19 (.32) — .50 .14 43 July 31, 2011 .42 1.82 (.86) — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — e .50 3.86 75 Class Y January 31, 2015** .47 .49 (1.02) ) — * —* 1.94* 94* July 31, 2014 .32 2.58 (.33) — — 1.40 90 July 31, 2013 .20 3.49 (.34) — — 1.00 84 July 31, 2012 .09 .22 (.39) — — .52 43 July 31, 2011 .53 2.07 (.92) — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — e — 5.22 75 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 58 RetirementReady® Funds RetirementReady® Funds 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .40 .40 (.77) — * .13* 1.91* 35* July 31, 2014 .24 2.03 (.16) — .25 1.21 79 July 31, 2013 .17 2.76 (.21) — .25 1.00 86 July 31, 2012 .09 .15 (.42) — .25 .62 42 July 31, 2011 .52 1.67 (.68) — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — e .25 4.29 65 Class B January 31, 2015** .28 .39 (.63) — * .50* 1.43* 35* July 31, 2014 .10 1.85 (.05) — 1.00 .55 79 July 31, 2013 .02 2.57 (.10) — 1.00 .11 86 July 31, 2012 (.02) .14 (.33) — 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — e 1.00 3.74 65 Class C January 31, 2015** .32 .35 (.67) — * .50* 1.63* 35* July 31, 2014 .09 1.87 (.05) — 1.00 .51 79 July 31, 2013 .02 2.57 (.12) — 1.00 .13 86 July 31, 2012 (.01) .13 (.33) — 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — e 1.00 3.08 65 Class M January 31, 2015** .29 .43 (.66) — * .38* 1.43* 35* July 31, 2014 .14 1.96 (.11) — .75 .73 79 July 31, 2013 (.04) 2.79 (.14) — .75 (.24) 86 July 31, 2012 (.06) .24 — — — 32 .75 (.40) 42 July 31, 2011 .37 1.63 (.61) — 75 .75 2.45 45 July 31, 2010 .51 1.17 (.90) — e 65 .75 3.69 65 Class R January 31, 2015** .34 .41 (.72) — * .25* 1.68* 35* July 31, 2014 .19 1.94 (.12) — .50 1.01 79 July 31, 2013 .12 2.66 (.18) — .50 .72 86 July 31, 2012 .05 .14 (.40) — .50 .37 42 July 31, 2011 .41 1.67 (.67) — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — e .50 3.21 65 Class Y January 31, 2015** .46 .49 (.81) — * —* 1.90* 35* July 31, 2014 .37 2.30 (.20) — — 1.64 79 July 31, 2013 .21 3.21 (.25) — — 1.03 86 July 31, 2012 .14 .18 (.47) — — .78 42 July 31, 2011 .59 1.95 (.72) — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — e — 4.78 65 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 RetirementReady® Funds RetirementReady® Funds 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .34 .48 (.49) — * .13* 1.62* 70* July 31, 2014 .26 1.73 (.16) — .25 1.32 77 July 31, 2013 .17 2.36 (.17) — .25 1.01 80 July 31, 2012 .15 .14 (.35) — .25 1.00 41 July 31, 2011 .54 1.51 (.53) — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — e .25 3.66 73 Class B January 31, 2015** .20 .50 (.32) — * .50* 1.03* 70* July 31, 2014 .11 1.64 (.02) — 1.00 .58 77 July 31, 2013 .04 2.25 (.05) — 1.00 .23 80 July 31, 2012 .04 .12 (.25) — 1.00 .28 41 July 31, 2011 .38 1.47 (.44) — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — e 1.00 3.00 73 Class C January 31, 2015** .22 .47 (.35) — * .50* 1.09* 70* July 31, 2014 .10 1.66 (.04) — 1.00 .51 77 July 31, 2013 .04 2.25 (.06) — 1.00 .24 80 July 31, 2012 .04 .13 (.26) — 1.00 .29 41 July 31, 2011 .35 1.50 (.46) — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — e 1.00 2.07 73 Class M January 31, 2015** .22 .52 (.37) — * .38* 1.11* 70* July 31, 2014 .19 1.65 (.12) — .75 .98 77 July 31, 2013 .08 2.30 (.09) — .75 .47 80 July 31, 2012 — e .22 — — — 76 .75 .01 41 July 31, 2011 .43 1.46 (.46) — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — e .75 3.21 73 Class R January 31, 2015** .25 .50 (.43) — * .25* 1.29* 70* July 31, 2014 .20 1.64 (.12) — .50 1.07 77 July 31, 2013 .12 2.24 (.13) — .50 .75 80 July 31, 2012 .11 .13 (.34) — .50 .73 41 July 31, 2011 .46 1.46 (.54) — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — e .50 2.09 73 Class Y January 31, 2015** .37 .58 (.52) — * —* 1.56* 70* July 31, 2014 .38 1.93 (.20) — — 1.70 77 July 31, 2013 .22 2.69 (.21) — — 1.12 80 July 31, 2012 .21 .16 (.40) — — 1.19 41 July 31, 2011 .62 1.73 (.57) — — 3.42 43 July 31, 2010 .71 1.40 (.64) — e — 4.32 73 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 RetirementReady® Funds RetirementReady® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .25 .57 (.27) — * .13* 1.17* 30* July 31, 2014 .29 1.45 (.18) — .25 1.44 74 July 31, 2013 .20 1.92 (.27) — .25 1.12 89 July 31, 2012 .26 .15 (.56) — .25 1.54 43 July 31, 2011 .59 1.36 (.57) — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — e .25 3.56 79 Class B January 31, 2015** .15 .54 (.13) — * .50* .78* 30* July 31, 2014 .13 1.36 (.05) — 1.00 .71 74 July 31, 2013 .05 1.82 (.15) — 1.00 .32 89 July 31, 2012 .13 .14 (.46) — 1.00 .86 43 July 31, 2011 .42 1.30 (.46) — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — e 1.00 2.77 79 Class C January 31, 2015** .15 .53 (.13) — * .50* .75* 30* July 31, 2014 .13 1.36 (.09) — 1.00 .67 74 July 31, 2013 .05 1.82 (.14) — 1.00 .27 89 July 31, 2012 .13 .14 (.48) — 1.00 .80 43 July 31, 2011 .38 1.34 (.48) — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — e 1.00 2.43 79 Class M January 31, 2015** .18 .54 (.17) — * .38* .89* 30* July 31, 2014 .17 1.38 (.07) — .75 .88 74 July 31, 2013 .11 1.83 (.22) — .75 .64 89 July 31, 2012 .18 .13 (.48) — .75 1.12 43 July 31, 2011 .45 1.33 (.50) — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — e .75 3.18 79 Class R January 31, 2015** .20 .53 (.22) — * .25* 1.00* 30* July 31, 2014 .22 1.36 (.15) — .50 1.19 74 July 31, 2013 .14 1.81 (.23) — .50 .81 89 July 31, 2012 .21 .14 (.54) — .50 1.31 43 July 31, 2011 .49 1.31 (.57) — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — e .50 3.01 79 Class Y January 31, 2015** .27 .57 (.31) — * —* 1.28* 30* July 31, 2014 .38 1.42 (.23) — — 1.91 74 July 31, 2013 .23 1.95 (.31) — — 1.26 89 July 31, 2012 .30 .15 (.62) — — 1.80 43 July 31, 2011 .60 1.41 (.61) — — 3.47 50 July 31, 2010 .67 1.34 (.57) — e — 4.24 79 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady® Funds RetirementReady® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .26 .40 (.22) — * .13* 1.41* 76* July 31, 2014 .29 .98 (.18) — .25 1.60 75 July 31, 2013 .19 1.27 (.34) — .25 1.16 89 July 31, 2012 .30 .14 (.70) — .25 1.93 39 July 31, 2011 .54 1.03 (.56) — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — e .25 3.54 84 Class B January 31, 2015** .15 .41 (.05) — * .50* .81* 76* July 31, 2014 .15 .94 (.07) — 1.00 .84 75 July 31, 2013 .06 1.23 (.23) — 1.00 .37 89 July 31, 2012 .18 .13 (.61) — 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — e 1.00 2.87 84 Class C January 31, 2015** .16 .40 (.10) — * .50* .91* 76* July 31, 2014 .15 .95 (.07) — 1.00 .89 75 July 31, 2013 .06 1.23 (.23) — 1.00 .35 89 July 31, 2012 .18 .13 (.61) — 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — e 1.00 2.75 84 Class M January 31, 2015** .18 .42 (.12) — * .38* .97* 76* July 31, 2014 .20 .96 (.10) — .75 1.12 75 July 31, 2013 .10 1.26 (.25) — .75 .59 89 July 31, 2012 .24 .11 (.61) — .75 1.54 39 July 31, 2011 .46 1.00 (.48) — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — e .75 3.08 84 Class R January 31, 2015** .20 .41 (.16) — * .25* 1.12* 76* July 31, 2014 .23 .95 (.16) — .50 1.35 75 July 31, 2013 .14 1.23 (.30) — .50 .84 89 July 31, 2012 .26 .13 (.68) — .50 1.72 39 July 31, 2011 .48 1.01 (.58) — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — e .50 2.89 84 Class Y January 31, 2015** .28 .49 (.25) — * —* 1.32* 76* July 31, 2014 .44 1.02 (.23) — — 2.20 75 July 31, 2013 .24 1.43 (.38) — — 1.27 89 July 31, 2012 .40 .13 (.75) — — 2.27 39 July 31, 2011 .61 1.18 (.61) — — 3.42 55 July 31, 2010 .69 1.37 (.70) — e — 4.10 84 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 RetirementReady® Funds RetirementReady® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .30 .21 (.24) — * .13* 1.66* 63* July 31, 2014 .32 .66 (.19) — .25 1.79 87 July 31, 2013 .19 .84 (.33) — .25 1.14 80 July 31, 2012 .29 .10 (.81) — .25 1.79 40 July 31, 2011 .51 .79 (.59) — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — e .25 3.25 90 Class B January 31, 2015** .19 .23 (.10) — * .50* 1.11* 63* July 31, 2014 .19 .63 (.11) — 1.00 1.13 87 July 31, 2013 .05 .84 (.20) — 1.00 .28 80 July 31, 2012 .19 .07 (.71) — 1.00 1.18 40 July 31, 2011 .37 .77 (.47) — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — e 1.00 2.51 90 Class C January 31, 2015** .19 .23 (.10) — * .50* 1.05* 63* July 31, 2014 .17 .65 (.09) — 1.00 .98 87 July 31, 2013 .05 .83 (.18) — 1.00 .32 80 July 31, 2012 .21 .05 (.71) — 1.00 1.35 40 July 31, 2011 .37 .77 (.45) — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — e 1.00 2.04 90 Class M January 31, 2015** .22 .23 (.14) — * .38* 1.20* 63* July 31, 2014 .23 .65 (.10) — .75 1.30 87 July 31, 2013 .10 .84 (.25) — .75 .61 80 July 31, 2012 .20 .11 (.65) — .75 1.27 40 July 31, 2011 .41 .78 (.52) — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — e .75 2.56 90 Class R January 31, 2015** .23 .23 (.19) — * .25* 1.33* 63* July 31, 2014 .27 .64 (.16) — .50 1.61 87 July 31, 2013 .15 .81 (.29) — .50 .89 80 July 31, 2012 .25 .09 (.79) — .50 1.61 40 July 31, 2011 .46 .76 (.59) — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — e .50 2.63 90 Class Y January 31, 2015** .29 .24 (.28) — * —* 1.60* 63* July 31, 2014 .41 .62 (.24) — — 2.34 87 July 31, 2013 .20 .88 (.37) — — 1.18 80 July 31, 2012 .35 .08 (.87) — — 2.14 40 July 31, 2011 .55 .79 (.64) — — 3.27 55 July 31, 2010 .58 1.16 (.76) — e — 3.60 90 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 RetirementReady® Funds RetirementReady® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2015** .27 .18 (.37) — * .13* 1.54* 23* July 31, 2014 .33 .52 (.34) — .25 1.90 98 July 31, 2013 .19 .58 (.18) — .25 1.14 138 July 31, 2012 .28 .09 (.28) — .25 1.78 40 July 31, 2011 .51 .39 (.47) — .25 3.16 38 July 31, 2010 .43 .96 (.44) — e .25 2.71 136 Class B January 31, 2015** .19 .18 (.33) — * .50* 1.12* 23* July 31, 2014 .17 .55 (.26) — 1.00 1.01 98 July 31, 2013 .06 .58 (.12) — 1.00 .35 138 July 31, 2012 .17 .08 (.21) — 1.00 1.05 40 July 31, 2011 .39 .38 (.37) — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — e 42 1.00 1.91 136 Class C January 31, 2015** .20 .17 (.33) — * .50* 1.16* 23* July 31, 2014 .20 .51 (.26) — 1.00 1.16 98 July 31, 2013 .05 .60 (.12) — 1.00 .28 138 July 31, 2012 .15 .10 (.21) — 1.00 .95 40 July 31, 2011 .41 .37 (.37) — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — e 1.00 1.64 136 Class M January 31, 2015** .25 .17 (.35) — * .25* 1.40* 23* July 31, 2014 .31 .50 (.29) — .50 1.77 98 July 31, 2013 .14 .59 (.14) — .50 .86 138 July 31, 2012 .24 .09 (.24) — .50 1.52 40 July 31, 2011 .38 .44 (.39) — .72 2.36 38 July 31, 2010 .35 .97 (.36) — e .75 2.22 136 Class R January 31, 2015** .20 .23 (.35) — * .25* 1.14* 23* July 31, 2014 .30 .51 (.30) — .50 1.75 98 July 31, 2013 .15 .58 (.14) — .50 .92 138 July 31, 2012 .25 .07 (.24) — .50 1.55 40 July 31, 2011 .52 .34 (.43) — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — e .50 2.18 136 Class Y January 31, 2015** .29 .19 (.40) — * —* 1.61* 23* July 31, 2014 .68 f .21 (.38) — — 3.96 f 98 July 31, 2013 .16 .66 (.22) — — .93 138 July 31, 2012 .34 .07 (.32) — — 2.14 40 July 31, 2011 .52 .41 (.50) — — 3.20 38 July 31, 2010 .49 .95 (.48) — e — 3.13 136 See page 72 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 RetirementReady® Funds RetirementReady® Funds 71 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 1/31/15 7/31/14 7/31/13 7/31/12 7/31/11 7/31/10 Putnam RetirementReady 2055 Fund 1.35% 3.14% 0.28% 7.30% 23.04% N/A Putnam RetirementReady 2050 Fund 0.29 0.45 0.13 0.15 0.22 0.13% Putnam RetirementReady 2045 Fund 0.21 0.45 0.12 0.12 0.18 0.08 Putnam RetirementReady 2040 Fund 0.15 0.35 0.12 0.12 0.17 0.08 Putnam RetirementReady 2035 Fund 0.13 0.27 0.11 0.11 0.08 0.08 Putnam RetirementReady 2030 Fund 0.10 0.23 0.11 0.11 0.08 0.08 Putnam RetirementReady 2025 Fund 0.11 0.23 0.11 0.10 0.08 0.08 Putnam RetirementReady 2020 Fund 0.11 0.25 0.11 0.10 0.08 0.08 Putnam RetirementReady 2015 Fund 0.14 0.32 0.11 0.11 0.07 0.07 Putnam Retirement Income Fund Lifestyle 1 0.22 0.37 0.12 0.12 0.07 0.25 e Amount represents less than $0.01 per share. f The net investment income and per share amount shown for the period ending July 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. The accompanying notes are an integral part of these financial statements. 72 RetirementReady® Funds Notes to financial statements 1/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through January 31, 2015. Each of the Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund, which may invest in certain Putnam Funds which are managed by Putnam Management. Each fund may invest in the following diversified funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds). The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. RetirementReady® Funds 73 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. 74 RetirementReady® Funds At July 31, 2014, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $2,892,556 N/A $2,892,556 July 31, 2018 Putnam RetirementReady 2045 Fund 7,018,306 N/A 7,018,306 July 31, 2018 Putnam RetirementReady 2040 Fund 9,000,523 N/A 9,000,523 July 31, 2018 Putnam RetirementReady 2035 Fund 13,354,043 N/A 13,354,043 July 31, 2018 Putnam RetirementReady 2030 Fund 18,523,825 N/A 18,523,825 July 31, 2018 Putnam RetirementReady 2025 Fund 23,484,433 N/A 23,484,433 July 31, 2018 Putnam RetirementReady 2020 Fund 27,603,904 N/A 27,603,904 July 31, 2018 Putnam RetirementReady 2015 Fund 24,486,971 N/A 24,486,971 July 31, 2018 Putnam Retirement Income Fund 2,677,161 N/A 2,677,161 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund, as applicable, will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2055 Fund has elected to defer $3,238 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2014 and July 31, 2014, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2013 and July 31, 2014), to its fiscal year ending July 31, 2015. The tax basis components for each fund at the close of the reporting period were as follows: Net unrealized Cost for federal Unrealized Unrealized appreciation/ income tax appreciation (depreciation) (depreciation) purposes Putnam RetirementReady 2055 Fund $6,909 $(307,553) $(300,644) $3,491,528 Putnam RetirementReady 2050 Fund 28,304 (1,813,554) (1,785,250) 19,381,037 Putnam RetirementReady 2045 Fund 19,492 (2,116,160) (2,096,668) 25,853,832 Putnam RetirementReady 2040 Fund 88,896 (3,179,516) (3,090,620) 46,429,513 Putnam RetirementReady 2035 Fund 4,887 (2,480,090) (2,475,203) 46,879,838 Putnam RetirementReady 2030 Fund 70,854 (2,636,098) (2,565,244) 67,550,232 Putnam RetirementReady 2025 Fund 715,562 (869,432) (153,870) 54,385,892 Putnam RetirementReady 2020 Fund 73,984 (1,289,533) (1,215,549) 63,957,766 Putnam RetirementReady 2015 Fund 38,751 (981,013) (942,262) 36,507,001 Putnam Retirement Income Fund 47,965 (476,215) (428,250) 22,337,372 Lifestyle 1 Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. RetirementReady® Funds 75 Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2015 to reimburse each fund for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, extraordinary expenses, payments under the funds’ distribution plans and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $37,810 Putnam RetirementReady 2050 Fund 41,705 Putnam RetirementReady 2045 Fund 44,031 Putnam RetirementReady 2040 Fund 47,717 Putnam RetirementReady 2035 Fund 50,092 Putnam RetirementReady 2030 Fund 54,514 Putnam RetirementReady 2025 Fund 53,492 Putnam RetirementReady 2020 Fund 53,213 Putnam RetirementReady 2015 Fund 47,604 Putnam Retirement Income Fund Lifestyle 1 46,240 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, 76 RetirementReady® Funds classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2055 Fund $1,033 $350 $2,084 $119 $751 Putnam RetirementReady 2050 Fund 7,961 1,503 2,203 224 7,087 Putnam RetirementReady 2045 Fund 14,428 1,412 2,206 502 7,584 Putnam RetirementReady 2040 Fund 24,702 3,504 3,296 336 10,411 Putnam RetirementReady 2035 Fund 26,380 5,610 4,021 1,176 11,302 Putnam RetirementReady 2030 Fund 39,180 6,243 5,960 848 18,504 Putnam RetirementReady 2025 Fund 38,178 5,199 6,592 790 14,791 Putnam RetirementReady 2020 Fund 43,821 6,615 8,575 626 13,936 Putnam RetirementReady 2015 Fund 28,584 3,990 3,337 573 7,636 Putnam Retirement Income Fund 21,307 1,528 3,909 855 2,680 Lifestyle 1 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2055 Fund $869 $12 $— $44 Putnam RetirementReady 2050 Fund 5,043 86 — 15 Putnam RetirementReady 2045 Fund 4,719 89 206 29 Putnam RetirementReady 2040 Fund 2,798 102 140 11 Putnam RetirementReady 2035 Fund 6,964 600 53 8 Putnam RetirementReady 2030 Fund 6,090 98 1 7 Putnam RetirementReady 2025 Fund 3,350 30 1 — Putnam RetirementReady 2020 Fund 3,263 148 3,035 20 Putnam RetirementReady 2015 Fund 2,029 — 59 246 Putnam Retirement Income Fund Lifestyle 1 3,337 — 63 9 RetirementReady® Funds 77 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA CDSC ClassM CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund — — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund — — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund — — Putnam RetirementReady 2020 Fund — — Putnam RetirementReady 2015 Fund — — Putnam Retirement Income Fund Lifestyle 1 — — Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $3,831,573 $2,619,266 Putnam RetirementReady 2050 Fund 17,621,453 10,366,128 Putnam RetirementReady 2045 Fund 17,202,617 9,624,359 Putnam RetirementReady 2040 Fund 53,320,492 31,137,879 Putnam RetirementReady 2035 Fund 25,846,402 13,645,561 Putnam RetirementReady 2030 Fund 60,691,547 37,741,765 Putnam RetirementReady 2025 Fund 24,854,709 15,022,218 Putnam RetirementReady 2020 Fund 62,038,520 37,181,596 Putnam RetirementReady 2015 Fund 28,206,934 20,579,297 Putnam Retirement Income Fund Lifestyle 1 7,920,032 4,645,943 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 68,694 $830,371 48,070 $570,732 Shares issued in connection with reinvestment of distributions 11,505 127,710 6,016 69,420 80,199 958,081 54,086 640,152 Shares repurchased (23,212) (280,507) (50,640) (597,481) Net increase 78RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 1,497 $17,856 1,834 $21,836 Shares issued in connection with reinvestment of distributions 761 8,412 336 3,871 2,258 26,268 2,170 25,707 Shares repurchased (16) (180) (14) (166) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 4,518 $53,733 27,963 $327,331 Shares issued in connection with reinvestment of distributions 4,626 50,567 1,080 12,323 9,144 104,300 29,043 339,654 Shares repurchased (1,815) (21,177) (2,359) (28,661) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 191 $2,292 602 $7,171 Shares issued in connection with reinvestment of distributions 339 3,766 290 3,348 530 6,058 892 10,519 Shares repurchased (9) (100) (885) (10,825) Net increase (decrease) 7 Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 5,858 $70,660 19,727 $236,803 Shares issued in connection with reinvestment of distributions 1,925 21,287 764 8,801 7,783 91,947 20,491 245,604 Shares repurchased (14,439) (182,303) (1,437) (17,229) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 38,838 $469,671 73,095 $878,805 Shares issued in connection with reinvestment of distributions 13,330 148,493 8,441 97,661 52,168 618,164 81,536 976,466 Shares repurchased (17,740) (219,491) (46,982) (553,604) Net increase At the close of the reporting period, a shareholder of record owned 7.1% of the outstanding shares of the fund. RetirementReady® Funds 79 Putnam RetirementReady 2050 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 329,264 $5,709,807 115,359 $1,890,549 Shares issued in connection with reinvestment of distributions 23,633 400,341 7,021 114,585 352,897 6,110,148 122,380 2,005,134 Shares repurchased (77,175) (1,328,683) (133,516) (2,207,505) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 2,254 $39,013 6,365 $102,033 Shares issued in connection with reinvestment of distributions 790 13,255 310 5,022 3,044 52,268 6,675 107,055 Shares repurchased (1,149) (19,700) (2,818) (47,347) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 3,532 $60,004 12,848 $202,193 Shares issued in connection with reinvestment of distributions 1,206 20,058 415 6,669 4,738 80,062 13,263 208,862 Shares repurchased (1,134) (19,021) (2,678) (42,771) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 902 $15,834 1,134 $18,946 Shares issued in connection with reinvestment of distributions 173 2,959 44 725 1,075 18,793 1,178 19,671 Shares repurchased (34) (594) (144) (2,190) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 29,305 $496,998 69,620 $1,110,641 Shares issued in connection with reinvestment of distributions 8,323 138,918 3,195 51,405 37,628 635,916 72,815 1,162,046 Shares repurchased (11,092) (188,112) (61,611) (985,248) Net increase 80 RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 36,122 $622,733 85,438 $1,408,038 Shares issued in connection with reinvestment of distributions 13,785 234,206 7,096 116,083 49,907 856,939 92,534 1,524,121 Shares repurchased (28,616) (499,989) (91,199) (1,486,709) Net increase Putnam RetirementReady 2045 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 292,187 $5,597,707 254,369 $4,636,464 Shares issued in connection with reinvestment of distributions 33,620 631,055 5,882 106,647 325,807 6,228,762 260,251 4,743,111 Shares repurchased (96,593) (1,833,851) (182,742) (3,363,331) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 1,286 $22,596 2,998 $48,113 Shares issued in connection with reinvestment of distributions 762 13,122 144 2,407 2,048 35,718 3,142 50,520 Shares repurchased (1,047) (18,349) (2,248) (37,642) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 8,161 $143,048 9,048 $154,163 Shares issued in connection with reinvestment of distributions 1,379 23,808 162 2,720 9,540 166,856 9,210 156,883 Shares repurchased (2,070) (36,506) (2,092) (35,296) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 979 $18,128 5,698 $102,282 Shares issued in connection with reinvestment of distributions 346 6,319 13 225 1,325 24,447 5,711 102,507 Shares repurchased (200) (3,844) (38) (632) Net increase RetirementReady® Funds 81 Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 22,972 $451,227 51,786 $951,083 Shares issued in connection with reinvestment of distributions 7,378 141,723 1,643 30,451 30,350 592,950 53,429 981,534 Shares repurchased (10,657) (207,423) (44,889) (818,185) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 27,708 $621,603 92,544 $1,984,540 Shares issued in connection with reinvestment of distributions 11,612 259,055 3,504 74,839 39,320 880,658 96,048 2,059,379 Shares repurchased (12,587) (281,580) (97,169) (2,060,397) Net increase (decrease) Putnam RetirementReady 2040 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 1,025,161 $21,386,302 274,441 $5,411,265 Shares issued in connection with reinvestment of distributions 58,071 1,186,398 8,233 162,434 1,083,232 22,572,700 282,674 5,573,699 Shares repurchased (222,263) (4,614,178) (238,769) (4,736,107) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 1,401 $27,181 11,174 $199,387 Shares issued in connection with reinvestment of distributions 1,379 26,210 348 6,386 2,780 53,391 11,522 205,773 Shares repurchased (4,683) (90,693) (15,553) (285,045) Net decrease Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 5,306 $100,641 19,939 $359,912 Shares issued in connection with reinvestment of distributions 1,566 29,371 275 5,015 6,872 130,012 20,214 364,927 Shares repurchased (3,617) (68,077) (3,116) (56,476) Net increase 82 RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 890 $17,219 1,148 $21,547 Shares issued in connection with reinvestment of distributions 224 4,329 36 680 1,114 21,548 1,184 22,227 Shares repurchased (30) (607) (20) (379) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 22,529 $479,582 54,542 $1,095,251 Shares issued in connection with reinvestment of distributions 8,555 179,389 2,035 41,141 31,084 658,971 56,577 1,136,392 Shares repurchased (13,087) (277,096) (50,220) (1,006,257) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 37,192 $897,891 112,430 $2,596,297 Shares issued in connection with reinvestment of distributions 13,519 321,885 4,215 96,178 50,711 1,219,776 116,645 2,692,475 Shares repurchased (25,439) (607,269) (105,387) (2,398,919) Net increase Putnam RetirementReady 2035 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 431,094 $9,058,340 316,066 $6,309,197 Shares issued in connection with reinvestment of distributions 40,471 840,175 6,298 125,451 471,565 9,898,515 322,364 6,434,648 Shares repurchased (78,575) (1,648,385) (213,316) (4,278,224) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 4,517 $88,400 13,196 $236,803 Shares issued in connection with reinvestment of distributions 1,925 36,926 170 3,132 6,442 125,326 13,366 239,935 Shares repurchased (1,747) (33,731) (8,070) (146,786) Net increase RetirementReady® Funds83 Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 13,491 $263,408 12,545 $234,073 Shares issued in connection with reinvestment of distributions 1,570 30,073 81 1,492 15,061 293,481 12,626 235,565 Shares repurchased (1,197) (23,150) (5,594) (103,736) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 6,672 $133,147 3,122 $58,909 Shares issued in connection with reinvestment of distributions 482 9,658 80 1,541 7,154 142,805 3,202 60,450 Shares repurchased (742) (15,018) (2,031) (38,545) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 29,390 $593,725 59,135 $1,125,321 Shares issued in connection with reinvestment of distributions 7,526 150,148 1,415 27,124 36,916 743,873 60,550 1,152,445 Shares repurchased (32,258) (647,605) (68,630) (1,312,290) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 28,376 $686,344 150,960 $3,477,250 Shares issued in connection with reinvestment of distributions 15,615 375,537 4,546 104,339 43,991 1,061,881 155,506 3,581,589 Shares repurchased (34,832) (859,980) (178,522) (4,095,651) Net increase (decrease) Putnam RetirementReady 2030 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 1,107,180 $22,980,979 401,703 $7,857,155 Shares issued in connection with reinvestment of distributions 41,725 863,299 8,554 168,254 1,148,905 23,844,278 410,257 8,025,409 Shares repurchased (253,286) (5,263,362) (272,517) (5,405,531) Net increase 84 RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 2,782 $54,981 8,628 $161,130 Shares issued in connection with reinvestment of distributions 940 18,560 71 1,336 3,722 73,541 8,699 162,466 Shares repurchased (6,255) (124,340) (13,755) (259,339) Net decrease Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 11,856 $233,800 15,277 $285,495 Shares issued in connection with reinvestment of distributions 1,116 22,003 93 1,748 12,972 255,803 15,370 287,243 Shares repurchased (4,224) (83,308) (2,646) (48,050) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 468 $9,419 5,758 $109,042 Shares issued in connection with reinvestment of distributions 196 3,952 67 1,280 664 13,371 5,825 110,322 Shares repurchased (1,106) (22,538) (199) (3,924) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 39,635 $779,013 105,458 $1,970,998 Shares issued in connection with reinvestment of distributions 8,179 160,399 2,322 43,323 47,814 939,412 107,780 2,014,321 Shares repurchased (30,481) (592,336) (80,641) (1,512,162) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 51,975 $1,221,280 121,411 $2,691,465 Shares issued in connection with reinvestment of distributions 11,634 273,623 5,145 114,691 63,609 1,494,903 126,556 2,806,156 Shares repurchased (42,004) (986,395) (229,641) (5,080,067) Net increase (decrease) RetirementReady® Funds 85 Putnam RetirementReady 2025 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 385,164 $8,110,294 373,890 $7,500,919 Shares issued in connection with reinvestment of distributions 19,369 409,267 11,707 234,031 404,533 8,519,561 385,597 7,734,950 Shares repurchased (153,739) (3,224,197) (294,651) (5,919,902) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 7,547 $147,582 10,569 $198,282 Shares issued in connection with reinvestment of distributions 343 6,797 143 2,685 7,890 154,379 10,712 200,967 Shares repurchased (3,476) (68,438) (15,099) (285,453) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 6,124 $120,551 24,981 $467,325 Shares issued in connection with reinvestment of distributions 454 8,980 246 4,620 6,578 129,531 25,227 471,945 Shares repurchased (2,248) (44,740) (5,836) (109,590) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 1,112 $21,711 609 $11,587 Shares issued in connection with reinvestment of distributions 90 1,811 37 709 1,202 23,522 646 12,296 Shares repurchased (202) (3,995) (3,503) (65,887) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 55,986 $1,099,225 67,911 $1,264,749 Shares issued in connection with reinvestment of distributions 3,350 66,193 2,216 41,459 59,336 1,165,418 70,127 1,306,208 Shares repurchased (21,774) (426,947) (50,708) (954,502) Net increase 86 RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 75,280 $1,590,499 127,203 $2,566,185 Shares issued in connection with reinvestment of distributions 7,825 165,893 7,443 149,225 83,105 1,756,392 134,646 2,715,410 Shares repurchased (12,258) (259,370) (292,129) (5,850,736) Net increase (decrease) Putnam RetirementReady 2020 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 1,534,771 $28,796,906 414,129 $7,444,638 Shares issued in connection with reinvestment of distributions 26,064 488,965 13,405 239,822 1,560,835 29,285,871 427,534 7,684,460 Shares repurchased (354,006) (6,639,229) (353,795) (6,386,732) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 2,584 $46,400 17,218 $297,941 Shares issued in connection with reinvestment of distributions 203 3,670 313 5,411 2,787 50,070 17,531 303,352 Shares repurchased (10,290) (183,775) (13,637) (238,105) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 17,204 $310,839 38,066 $660,948 Shares issued in connection with reinvestment of distributions 551 9,986 291 5,032 17,755 320,825 38,357 665,980 Shares repurchased (2,376) (42,760) (11,530) (200,544) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 879 $16,088 760 $13,172 Shares issued in connection with reinvestment of distributions 57 1,061 45 798 936 17,149 805 13,970 Shares repurchased (290) (5,321) (542) (9,336) Net increase RetirementReady® Funds87 Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 35,775 $644,648 57,987 $998,573 Shares issued in connection with reinvestment of distributions 2,770 50,022 2,673 46,054 38,545 694,670 60,660 1,044,627 Shares repurchased (27,215) (487,845) (33,569) (577,347) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 12,374 $257,905 78,649 $1,585,738 Shares issued in connection with reinvestment of distributions 2,731 57,106 4,277 85,114 15,105 315,011 82,926 1,670,852 Shares repurchased (28,198) (585,595) (201,782) (4,016,025) Net decrease Putnam RetirementReady 2015 Fund Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 763,286 $13,965,469 435,875 $7,747,571 Shares issued in connection with reinvestment of distributions 18,244 331,492 10,363 181,966 781,530 14,296,961 446,238 7,929,537 Shares repurchased (521,835) (9,529,265) (319,140) (5,646,551) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 3,134 $55,197 6,043 $102,136 Shares issued in connection with reinvestment of distributions 272 4,791 311 5,302 3,406 59,988 6,354 107,438 Shares repurchased (1,723) (30,204) (5,815) (100,128) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 1,993 $35,108 20,887 $357,884 Shares issued in connection with reinvestment of distributions 202 3,570 155 2,638 2,195 38,678 21,042 360,522 Shares repurchased (4,128) (72,254) (4,442) (75,688) Net increase (decrease) 88 RetirementReady® Funds Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 191 $3,423 833 $14,657 Shares issued in connection with reinvestment of distributions 65 1,171 49 854 256 4,594 882 15,511 Shares repurchased (234) (4,223) (981) (17,345) Net increase (decrease) 22 Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 24,235 $425,942 46,217 $782,010 Shares issued in connection with reinvestment of distributions 1,868 32,786 1,625 27,571 26,103 458,728 47,842 809,581 Shares repurchased (9,442) (165,477) (47,682) (816,883) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 65,676 $1,189,657 171,171 $3,054,651 Shares issued in connection with reinvestment of distributions 4,791 87,204 3,291 57,860 70,467 1,276,861 174,462 3,112,511 Shares repurchased (3,444) (62,781) (172,314) (3,027,948) Net increase At the close of the reporting period, a shareholder of record owned 5.1% of the outstanding shares of the fund. Putnam Retirement Income Fund Lifestyle 1 Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 269,880 $4,738,507 295,675 $5,109,316 Shares issued in connection with reinvestment of distributions 20,970 367,204 16,526 283,165 290,850 5,105,711 312,201 5,392,481 Shares repurchased (139,362) (2,455,236) (289,203) (4,999,977) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 3,594 $62,558 7,446 $128,469 Shares issued in connection with reinvestment of distributions 319 5,525 158 2,683 3,913 68,083 7,604 131,152 Shares repurchased (244) (4,261) (1,969) (33,974) Net increase RetirementReady® Funds89 Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 9,106 $159,643 4,946 $84,767 Shares issued in connection with reinvestment of distributions 878 15,228 630 10,716 9,984 174,871 5,576 95,483 Shares repurchased (4,449) (77,977) (4,695) (79,925) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 2,608 $45,774 2,330 $40,340 Shares issued in connection with reinvestment of distributions 392 6,870 333 5,716 3,000 52,644 2,663 46,056 Shares repurchased (1,402) (24,590) (2,145) (37,054) Net increase Six months ended 1/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 5,341 $94,069 11,869 $204,880 Shares issued in connection with reinvestment of distributions 1,006 17,608 1,068 18,271 6,347 111,677 12,937 223,151 Shares repurchased (16,594) (293,195) (10,789) (185,909) Net increase (decrease) Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 3,413 $60,730 85,854 $1,477,667 Shares issued in connection with reinvestment of distributions 1,568 27,558 8,834 151,578 4,981 88,288 94,688 1,629,245 Shares repurchased (2,969) (52,146) (450,690) (7,745,772) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of Fair value at the shares end of the Shares owned outstanding reporting period Putnam RetirementReady 2055 Fund classB 1,410 20.59% $15,454 Putnam RetirementReady 2055 Fund classM 1,416 47.06 15,604 Putnam RetirementReady 2055 Fund classR 1,438 8.53 15,775 Putnam RetirementReady 2050 Fund classM 103 2.53 1,751 Putnam RetirementReady 2045 Fund classY 810 0.29 17,958 90 RetirementReady® Funds Note 5: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the outstanding voting securities, were as follows: Putnam RetirementReady 2055 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $14,278 $21,039 $15,737 $283 $— $19,272 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 51,870 78,623 57,883 817 2,988 71,698 Putnam Absolute Return 700 Fund ClassY 175,966 268,019 197,587 4,030 10,365 245,549 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 1,712,193 2,837,829 1,914,076 34,633 352,441 2,328,591 Putnam Dynamic Asset Allocation Growth Fund ClassY 374,300 605,055 416,718 10,823 57,503 511,093 Putnam Money Market Fund ClassA 10,938 21,008 17,265 — — 14,681 Totals RetirementReady® Funds 91 Putnam RetirementReady 2050 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $111,507 $165,126 $96,815 $2,450 $— $177,097 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 269,987 349,973 220,014 4,236 15,494 395,320 Putnam Absolute Return 700 Fund ClassY 915,748 1,193,180 751,168 20,895 53,743 1,353,860 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,984,833 10,982,940 6,674,519 152,466 1,551,548 10,923,193 Putnam Dynamic Asset Allocation Growth Fund ClassY 2,836,380 4,838,068 2,556,234 92,738 492,701 4,666,116 Putnam Money Market Fund ClassA 55,413 92,166 67,378 3 — 80,201 Totals 92 RetirementReady® Funds Putnam RetirementReady 2045 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $301,160 $289,267 $153,548 $6,094 $— $430,164 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 410,275 325,864 197,011 5,859 21,427 533,511 Putnam Absolute Return 700 Fund ClassY 1,391,798 1,110,551 673,464 28,905 74,347 1,827,235 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 9,028,580 7,746,424 4,827,697 151,406 1,540,780 10,619,730 Putnam Dynamic Asset Allocation Growth Fund ClassY 7,290,201 7,638,366 3,704,204 207,796 1,103,981 10,238,373 Putnam Money Market Fund ClassA 84,441 92,145 68,435 3 — 108,151 Totals RetirementReady® Funds93 Putnam RetirementReady 2040 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $685,738 $1,510,333 $870,403 $17,249 $— $1,306,398 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 679,393 1,603,596 895,533 14,006 51,225 1,369,156 Putnam Absolute Return 700 Fund ClassY 1,902,949 3,861,926 2,288,079 50,982 131,130 3,460,531 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,039,686 12,464,305 8,532,483 129,919 1,322,119 9,782,035 Putnam Dynamic Asset Allocation Growth Fund ClassY 14,555,016 33,609,411 18,367,313 514,771 2,734,879 27,220,215 Putnam Money Market Fund ClassA 113,705 270,921 184,068 6 — 200,558 Totals 94RetirementReady® Funds Putnam RetirementReady 2035 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $898,011 $541,723 $310,153 $15,633 $— $1,112,606 Putnam Absolute Return 300 Fund ClassY 252,857 268,159 104,340 13,570 — 397,535 Putnam Absolute Return 500 Fund ClassY 1,530,315 1,120,576 551,402 22,625 82,747 2,076,985 Putnam Absolute Return 700 Fund ClassY 3,364,265 2,379,598 1,202,515 71,184 183,089 4,535,881 Putnam Dynamic Asset Allocation Balanced Fund ClassY 2,054,356 2,424,539 923,993 22,729 153,335 3,514,014 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 2,506,864 1,098,422 1,835,490 22,548 229,462 1,585,921 Putnam Dynamic Asset Allocation Growth Fund ClassY 24,011,015 17,317,619 8,382,669 608,952 3,235,254 30,083,593 Putnam Money Market Fund ClassA 737,332 695,766 334,999 44 — 1,098,100 Totals RetirementReady® Funds95 Putnam RetirementReady 2030 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,451,700 $1,919,707 $1,129,756 $30,199 $— $2,208,305 Putnam Absolute Return 300 Fund ClassY 1,323,000 2,270,597 1,164,165 77,159 — 2,320,744 Putnam Absolute Return 500 Fund ClassY 2,472,144 3,323,474 1,929,933 40,510 148,158 3,821,676 Putnam Absolute Return 700 Fund ClassY 5,501,487 7,357,589 4,296,851 130,382 335,353 8,538,716 Putnam Dynamic Asset Allocation Balanced Fund ClassY 12,436,228 20,795,025 11,088,925 137,659 923,752 21,880,541 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 20,113,380 23,077,849 16,947,260 470,096 2,497,529 24,024,617 Putnam Money Market Fund ClassA 1,427,959 1,947,306 1,184,875 86 — 2,190,389 Totals 96 RetirementReady® Funds Putnam RetirementReady 2025 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,970,334 $1,026,726 $525,199 $34,846 $— $2,433,743 Putnam Absolute Return 300 Fund ClassY 2,995,037 2,079,514 850,725 139,975 — 4,025,193 Putnam Absolute Return 500 Fund ClassY 3,722,797 2,307,270 1,035,634 54,820 200,494 4,939,913 Putnam Absolute Return 700 Fund ClassY 6,144,068 3,007,055 1,652,045 119,897 308,384 7,499,568 Putnam Dynamic Asset Allocation Balanced Fund ClassY 22,365,779 12,431,067 6,355,753 210,408 1,253,960 28,166,640 Putnam Dynamic Asset Allocation Conservative Fund ClassY 908,964 1,092,434 323,189 13,129 91,714 1,640,232 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 5,225,124 1,861,366 3,691,670 64,410 342,201 3,118,503 Putnam Money Market Fund ClassA 1,946,957 1,049,277 588,003 105 — 2,408,230 Totals RetirementReady® Funds 97 Putnam RetirementReady 2020 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,161,852 $3,461,957 $1,949,211 $48,864 $— $3,620,259 Putnam Absolute Return 300 Fund ClassY 4,229,340 7,171,474 3,884,057 235,816 — 7,186,756 Putnam Absolute Return 500 Fund ClassY 6,036,321 11,209,582 5,886,951 117,156 428,478 11,207,673 Putnam Absolute Return 700 Fund ClassY 4,379,034 6,105,505 4,042,861 96,680 248,668 6,424,533 Putnam Dynamic Asset Allocation Balanced Fund ClassY 13,991,767 18,492,098 13,221,499 134,678 787,768 19,030,147 Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,003,926 12,127,691 6,190,916 84,404 607,481 11,669,512 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 2,139,225 3,470,213 2,006,101 136 — 3,603,337 Totals 98 RetirementReady® Funds Putnam RetirementReady 2015 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,265,431 $2,259,068 $1,502,725 $47,634 $— $2,969,166 Putnam Absolute Return 300 Fund ClassY 5,052,590 5,407,795 3,400,895 261,232 — 6,699,515 Putnam Absolute Return 500 Fund ClassY 7,366,792 7,724,780 4,982,535 123,298 450,943 9,937,766 Putnam Absolute Return 700 Fund ClassY 1,202,669 704,905 1,121,289 14,161 36,424 793,007 Putnam Dynamic Asset Allocation Balanced Fund ClassY 2,663,665 1,482,241 2,542,468 19,221 79,576 1,589,751 Putnam Dynamic Asset Allocation Conservative Fund ClassY 8,585,095 9,120,932 5,898,493 102,248 721,943 11,471,358 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,727,855 1,507,213 1,130,892 95 — 2,104,176 Totals RetirementReady® Funds 99 Putnam Retirement Income Fund Lifestyle 1 Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,729,351 $660,894 $399,014 $29,127 $— $1,959,936 Putnam Absolute Return 300 Fund ClassY 4,057,707 1,657,709 950,671 163,892 — 4,538,411 Putnam Absolute Return 500 Fund ClassY 5,710,914 2,361,125 1,377,775 76,463 279,651 6,630,575 Putnam Absolute Return 700 Fund ClassY — Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,479,527 2,792,431 1,623,083 68,946 434,397 7,485,451 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,142,275 447,873 295,400 60 — 1,294,749 Totals Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. 100 RetirementReady® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Marketing Services Robert E. Patterson Putnam Retail Management George Putnam, III Janet C. Smith One Post Office Square Robert L. Reynolds Vice President, Boston, MA 02109 W. Thomas Stephens Principal Accounting Officer, and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds Susan G. Malloy and Trust Company President Vice President and Assistant Treasurer Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 31, 2015
